           Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 1 of 51




   ANTHONY M. BARNES, SBN 199048
 1 Email: amb@atalawgroup.com

 2 JASON R. FLANDERS, SBN 238007
   Email: jrf@atalawgroup.com
 3 AQUA TERRA AERIS (ATA) LAW GROUP
   4030 Martin Luther King Jr. Way
 4 Oakland, CA 94609
   Telephone: (917) 371-8293
 5

 6 ERIN K. CLANCY, SBN 249197
   Email: erin@cacoastkeeper.org
 7 CALIFORNIA COASTKEEPER ALLIANCE
   1100 11th Street, 3rd Floor
 8 Sacramento, CA 95814
   Telephone: (619) 313-3037
 9
   Attorney for Plaintiffs
10 CALIFORNIA COASTKEEPER, INC., dba
   CALIFORNIA COASTKEEPER ALLIANCE, and
11 THE OTTER PROJECT, INC., for itself and for
   MONTEREY COASTKEEPER, a program of
12 THE OTTER PROJECT, INC.

13
                            UNITED STATES DISTRICT COURT
14                        NORTHERN DISTRICT OF CALIFORNIA

15 CALIFORNIA COASTKEEPER, INC., doing           Case No.:
   business as CALIFORNIA COASTKEEPER
16 ALLIANCE, a nonprofit corporation, and THE    COMPLAINT FOR DECLARATORY
17 OTTER PROJECT, INC., for itself and for       AND INJUNCTIVE RELIEF AND CIVIL
   MONTEREY COASTKEEPER, a program of            PENALTIES
18 THE OTTER PROJECT, INC., a nonprofit
   corporation,                                  (Federal Water Pollution Control Act, 33
19                                               U.S.C. §§ 1251 et seq.)
                          Plaintiffs,
20

21        vs.

22 HILDEBRAND & SONS TRUCKING, INC.,

23                        Defendants.
24

25

26        CALIFORNIA COASTKEEPER, INC., doing business as CALIFORNIA COASTKEEPER
27 ALLIANCE (“CCKA”), THE OTTER PROJECT, INC., for itself and for MONTEREY

28
                                              1
                                          COMPLAINT
             Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 2 of 51




 1 COASTKEEPER, a program of THE OTTER PROJECT, INC. (“TOP”) (collectively, “Plaintiffs”),

 2 by and through their counsel of record, hereby allege as follows:

 3 I.       JURISDICTION AND VENUE.

 4          1.     This is a civil suit brought under the citizen suit enforcement provision of the Federal

 5 Water Pollution Control Act, 33 U.S.C. §§ 1251 et seq. (“Clean Water Act” or “CWA”). (See 33

 6 U.S.C. § 1365.) This Court has subject matter jurisdiction over the parties and this action pursuant

 7 to 33 U.S.C. § 1365(a)(1) and 28 U.S.C. §§ 1331 and 2201 (an action for declaratory and injunctive

 8 relief arising under the Constitution and laws of the United States).
 9          2.     On August 15, 2020, Plaintiffs issued a 60-day notice letter (“Notice Letter”) to
10 Hildebrand & Sons Trucking, Inc. (“Defendant”), for the industrial facility in Royal Oaks, California,

11 under its control. The Notice Letter informed Defendant of its violations of California’s General

12 Permit for Discharges of Storm Water Associated with Industrial Activities (National Pollutant

13 Discharge Elimination System (NPDES) General Permit No. CAS000001, State Water Resources

14 Control Board Water Quality Order No. 97-03-DWQ), as superseded by Order No. 2014-0057-DWQ

15 and amended by Order No. 2015-0122–DWQ (hereinafter referred to as the “Storm Water Permit),

16 and the Clean Water Act at Defendant’s commercial trucking facility located 6 Lewis Road Royal

17 Oaks, CA 95076 (“Facility”). The Notice Letter informed Defendant of Plaintiffs’ intent to file suit

18 against Defendant to enforce the Storm Water Permit and the Clean Water Act.

19          3.     The Notice Letter was sent to Defendant’s President and registered agent for service

20 of process, Kelvin Hildebrand, as required by 40 C.F.R. § 135.2(a)(2). The Notice Letter was also

21 sent to the Administrator of the United States Environmental Protection Agency (“EPA”), the

22 Administrator of EPA Region IX, the Executive Director of the State Water Resources Control Board

23 (“State Board”), and the Executive Officer of the Central Coast Regional Water Quality Control

24 Board (“Regional Board”) as required by Section 505(b) of the CWA, 33 U.S.C. § 1365(b)(1)(A).

25 The Notice Letter is attached hereto as Exhibit A and is fully incorporated herein by reference.

26          4.     More than sixty (60) days have passed since the Notice Letter was served on the

27 Defendant and the State and Federal agencies. Plaintiffs are informed and believe, and thereon allege,

28 that neither the EPA nor the State of California has commenced or is diligently prosecuting an action
                                                     2
                                                 COMPLAINT
               Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 3 of 51




 1 to redress the violations alleged in the Notice Letter and in this complaint. (See 33 U.S.C. §

 2 1365(b)(1)(B).) This action is not barred by any prior administrative penalty under Section 309(g) of

 3 the CWA, 33 U.S.C. § 1319(g).

 4          5.      Venue is proper in the Northern District of California pursuant to Section 505(c)(1) of

 5 the CWA, 33 U.S.C. § 1365(c)(1), because the sources of the violations are located within this judicial

 6 district.

 7 II.      INTRODUCTION.

 8          6.      With every rainfall event, hundreds of millions of gallons of polluted rainwater,
 9 originating from industrial operations such as the Facility referenced herein, pour into storm drains

10 and local waterways. The consensus among regulatory agencies and water quality specialists is that

11 storm water pollution accounts for more than half of the total pollution entering marine and river

12 environments each year. These surface waters, known as Receiving Waters, are ecologically sensitive

13 areas. Although pollution and habitat destruction have drastically diminished once abundant and

14 varied fisheries, these waters are still essential habitat for dozens of fish and bird species as well as

15 macro-invertebrate and invertebrate species. Storm water and non-storm water contain sediment,

16 heavy metals, such as aluminum, iron, chromium, copper, lead, mercury, nickel, and zinc, as well as,

17 high concentrations of nitrate and nitrite, and other pollutants. Exposure to polluted storm water harms

18 the special aesthetic and recreational significance that the surface waters have for people in the

19 surrounding communities. The public’s use of the surface waters exposes many people to toxic metals

20 and other contaminants in storm water and non-storm water discharges. Non-contact recreational and

21 aesthetic opportunities, such as wildlife observation, are also impaired by polluted discharges to the

22 Receiving Waters.

23          7.      This Complaint seeks a declaratory judgment, injunctive relief, the imposition of civil

24 penalties, and the award of costs, including attorney and expert witness fees, for Defendant’s

25 substantive and procedural violations of the Storm Water Permit and the CWA resulting from

26 Defendant’s operations at the Facility.

27 / / /

28
                                                      3
                                                  COMPLAINT
              Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 4 of 51




 1          8.      Plaintiffs specifically allege violations regarding Defendant’s discharge of pollutants

 2 from the Facility into waters of the United States; violations of the filing, monitoring and reporting,

 3 and best management practice requirements; and violations of other procedural and substantive

 4 requirements of the Storm Water Permit and the Clean Water Act, are ongoing and continuous.

 5 III.     PARTIES.

 6          A.      The Plaintiffs.

 7          9.      California Coastkeeper Alliance is a non-profit public benefit organization dedicated

 8 to protecting California’s coasts and oceans. The Otter Project, Inc., is a non-profit public benefit
 9 organization working to protect our watersheds and coastal oceans for the benefit of California’s

10 Southern Sea Otters and humans through science-based policy and advocacy. Monterey Coastkeeper

11 is a program of the Otter Project, Inc., and a participant in the California Coastkeeper Alliance. These

12 three organizations shall collectively be known as “The Plaintiffs.” The members of these

13 organizations reside in the communities adjacent to the Pajaro River (the “Receiving Waters”) into

14 which the Defendant indirectly discharges polluted storm water. As explained in detail below, the

15 Defendant continuously discharges pollutants into the Receiving Waters, in violation of the Clean

16 Water Act and the Storm Water Permit. The Plaintiffs’ members picnic, fish, hike, bike, and enjoy

17 the wildlife of the Pajaro River and the estuary of the Monterey Bay. Additionally, the members use

18 the Receiving Waters to engage in scientific study through pollution and habitat monitoring to

19 promote restoration activities. The unlawful discharge of pollutants from the Facility into the

20 Receiving Waters impairs the Plaintiffs’ members’ use and enjoyment of these waters. Thus, the

21 interests of the members have been, are being, and will continue to be adversely affected by the

22 Defendant’s failure to comply with the Clean Water Act and the Storm Water Permit.

23          10.     Plaintiffs are dedicated to the preservation, protection, and defense of the environment,

24 and the wildlife and the natural resources of all waters of California. To further these goals, Plaintiffs

25 are actively seeking federal and state agency implementation of the Clean Water Act and other laws

26 and, where necessary, directly initiating citizen enforcement. As referenced herein, members of

27 Plaintiffs use and enjoy the Receiving Waters herein into which Defendant has caused, is causing,

28 and will continue to cause, pollutants to be discharged. Defendant’s discharges of pollutants threaten
                                                      4
                                                  COMPLAINT
             Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 5 of 51




 1 or impair each of those uses or contribute to such threats and impairments. Thus, the interests of

 2 Plaintiffs’ members have been, are being, and will continue to be adversely affected by Defendant’s

 3 ongoing failure to comply with the Clean Water Act and/or the Storm Water Permit. The relief sought

 4 herein will redress the harms to Plaintiffs caused by Defendant’s activities.

 5          11.    Defendant’s failure to comply with the procedural and substantive requirements of the

 6 Storm Water Permit and/or the Clean Water Act, including but not limited to Defendant’s discharge

 7 of polluted stormwater and non-stormwater from the Facility, negatively impacts and impairs

 8 Plaintiffs’ members’ use and enjoyment of these waters.
 9          12.    Continuing commission of the acts and omissions alleged herein will irreparably harm
10 Plaintiffs’ members, for which they have no plain, speedy, or adequate remedy at law.

11          B.     The Defendant.
12          13.    Plaintiffs are informed and believe, and thereon allege, that the Defendant is the owner
13 and operator of the Facility located at 6 Lewis Road, Royal Oaks, CA 95076.

14          14.    Plaintiffs are informed and believe, and thereon allege, that the Defendant is an active
15 California corporation, registered with the California Secretary of State as File Number C0329309.

16 IV.      STATUTORY BACKGROUND.

17          A.     The Clean Water Act.

18          15.    Section 301(a) of the CWA prohibits the discharge of any pollutant into waters of the

19 United States unless the discharge complies with various enumerated sections of the CWA. Among

20 other things, Section 301(a) prohibits discharges not authorized by, or in violation of, the terms of a

21 National Pollutant Discharge Elimination System (“NPDES”) permit issued pursuant to Section 402

22 of the CWA, 33 U.S.C. §§ 1311(a) and 1342(b).

23          16.    Section 402(p) of the CWA establishes a framework for regulating municipal and

24 industrial storm water discharges under the NPDES program. (33 U.S.C. § 1342(p).) States with

25 approved NPDES permit programs are authorized by Section 402(p) to regulate industrial storm water

26 discharges through individual permits issued to dischargers and/or through the issuance of a single,

27 statewide general permit applicable to all industrial storm water dischargers. (33 U.S.C. § 1342.)

28 / / /
                                                     5
                                                 COMPLAINT
              Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 6 of 51




 1          17.     Section 301(b) of the CWA requires that all point source dischargers, including those

 2 discharging polluted storm water, must achieve technology-based effluent limitations by utilizing

 3 Best Available Technology Economically Achievable (“BAT”) for toxic and nonconventional

 4 pollutants and the Best Conventional Pollutant Control Technology (“BCT”) for conventional

 5 pollutants. (See 33 U.S.C. § 1311(b); 40 C.F.R. § 125.3(a)(2)(ii)-(iii).)

 6          18.     The CWA requires point source discharges of pollutants to navigable waters be

 7 regulated by an NPDES permit. (33 U.S.C. § 1311(a); see 40 C.F.R. § 122.26(c)(1).)

 8          19.     The “discharge of a pollutant” means, among other things, “any addition of any
 9 pollutant to navigable waters from any point source.” (33 U.S.C. § 1362(12); see 40 C.F.R. § 122.2.)

10          20.     The term “pollutant” includes “dredged spoil, solid waste, incinerator residue, sewage,
11 garbage, sewage sludge, munitions, chemical wastes, biological materials, radioactive materials, heat,

12 wrecked or discarded equipment, rock, sand, cellar dirt and industrial, municipal, and agricultural

13 waste discharged into water.” (33 U.S.C. § 1362(6); see 40 C.F.R. § 122.2.)

14          21.     The term “point source” means any “discernible, confined and discrete conveyance,
15 including but not limited to any pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container,

16 rolling stock, concentrated animal feeding operation, or vessel or other floating craft, from which

17 pollutants are or may be discharged.” (33 U.S.C. § 1362(14); see 40 C.F.R. § 122.2.)

18          22.     “Navigable waters” means “the waters of the United States.” (33 U.S.C. 1362(7).)

19          23.     “Waters of the United States” are defined as “navigable waters,” and “all waters which

20 are currently used, were used in the past, or may be susceptible to use in interstate or foreign

21 commerce, including waters which are subject to the ebb and flow of the tide.” (33 U.S.C. § 1362(7).)

22          24.     The EPA promulgated regulations for the Section 402 NPDES permit program

23 defining “waters of the United States.” (40 C.F.R. § 122.2.) The EPA interprets waters of the United

24 States to include not only traditionally navigable waters but also other waters, including waters

25 tributary to navigable waters, wetlands adjacent to navigable waters, and other waters including

26 intermittent streams that could affect interstate commerce.

27          25.     The CWA confers jurisdiction over non-navigable waters that are tributaries to

28 traditionally navigable waters where the non-navigable water at issue has a significant nexus to the
                                                      6
                                                  COMPLAINT
              Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 7 of 51




 1 navigable water. (See Rapanos v. United States, 547 U.S. 715 (2006); see also N. Cal. River Watch

 2 v. City of Healdsburg, 496 F.3d 993 (9th Cir. 2007).)

 3          26.     A significant nexus is established if the “[receiving waters], either alone or in

 4 combination with similarly situated lands in the region, significantly affect the chemical, physical,

 5 and biological integrity of other covered waters.” (Id., at 779; N. Cal. River Watch, 496 F.3d at 999-

 6 1000.)

 7          27.     A significant nexus is also established if waters that are tributary to navigable waters

 8 have flood control properties, including functions such as the reduction of flow, pollutant trapping,
 9 and nutrient recycling. (Id., at 782; N. Cal. River Watch, 496 F.3d at 1000-1001.)

10          28.     Section 505(a)(1) and Section 505(f) of the CWA provide for citizen enforcement
11 actions against any “person” who is alleged to be in violation of an “effluent standard or limitation .

12 . . or an order issued by the Administrator or a State with respect to such a standard or limitation.”

13 (See 33 U.S.C. §§ 1365(a)(i) and 1365(f).)

14          29.     The Defendant is “person[s]” within the meaning of Section 502(5) of the CWA, 33
15 U.S.C. § 1362(5).

16          30.     An action for injunctive relief is authorized under Section 505(a) of the CWA, 33
17 U.S.C. § 1365(a).

18          31.     Pursuant to sections 309(d) and 505 of the CWA, each separate violation of the CWA

19 occurring before November 2, 2015 subjects the violator to a penalty of up to $37,500 per day;

20 violations occurring after November 2, 2015 and assessed on or after January 15, 2018 subjects the

21 violator to a penalty of up to $53,484 per day. (See 33 U.S.C. §§ 1319(d) and 1365(a); 40 C.F.R. §

22 19.4)(Adjustment of Civil Monetary Penalties for Inflation).)

23          32.     Section 505(d) of the CWA, 33 U.S.C. § 1365(d), permits prevailing or substantially

24 prevailing parties to recover litigation costs, including attorneys’ fees, experts’ fees, and consultants’

25 fees.

26          B.      California’s Storm Water Permit.

27          33.     Section 402(b) of the CWA, 33 U.S.C. § 1342(b), allows each state to administer its

28 own EPA-approved NPDES permit program for regulating the discharge of pollutants, including
                                                      7
                                                  COMPLAINT
             Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 8 of 51




 1 discharges of polluted storm water. States with approved NPDES permit programs are authorized by

 2 Section 402(b) to regulate industrial storm water discharges through individual NPDES permits

 3 issued to dischargers and/or through the issuance of a statewide general NPDES permit applicable to

 4 all industrial storm water dischargers. (Id.)

 5          34.     Pursuant to Section 402 of the CWA, 33 U.S.C. § 1342, the Administrator of the EPA

 6 has authorized California to issue NPDES permits, including general NPDES permits. California has

 7 designated the State Board and the Regional Water Quality Control Boards to administer its NPDES

 8 program. (City of Rancho Cucamonga v. Regional Water Quality Control Bd., 135 Cal. App. 4th
 9 1377, 1380-81 (2006).) In California, the State Board is charged with regulating pollutants to protect

10 California’s water resources. (See Cal. Water Code § 13001.)

11          35.     The Storm Water Permit is a statewide general NPDES permit issued by the State
12 Board pursuant to Section 402 of the CWA, 33 U.S.C. §§ 1342(b), (p), and 40 C.F.R § 123.25.

13 Violations of the Storm Water Permit are also violations of the CWA. (Storm Water Permit, Section

14 XXI(A).)

15          36.     Section 303 of the CWA, 33 U.S.C. § 1313, requires states to adopt Water Quality
16 Standards, including water quality objectives and beneficial uses for navigable waters of the United

17 States. The CWA prohibits discharges from causing or contributing to a violation of such state Water

18 Quality Standards. (See 33 U.S.C. § 1313(b)(1)(c); 40 C.F.R. §§ 122.4(a), (d); 40 C.F.R. §§

19 122.44(D)(1).)

20          37.     Under the applicable EPA regulations all surface and ground waters of the State of

21 California are considered to be suitable, or potentially suitable, for municipal or domestic water

22 supply and should be so designated by the Regional Boards unless a strict use attainability analysis is

23 performed based upon a structured scientific assessment of the factors affecting the attainment of uses

24 specified in Section 101(a)(2) of the CWA (the so called "fishable/swimmable" uses). (40 CFR

25 131.10(a) and (g).)

26          38.     The State Board elected to issue a statewide general permit for industrial discharges.

27 The State Board issued the Storm Water Permit on or about November 19, 1991, modified the Storm

28
                                                       8
                                                   COMPLAINT
              Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 9 of 51




 1 Water Permit on or about September 17, 1992, and reissued the Storm Water Permit on or about April

 2 17, 1997, pursuant to Section 402(p) of the Clean Water Act, 33 U.S.C. § 1342(p).

 3          39.     On July 1, 2015, the operative Storm Water Permit became effective and was issued

 4 as NPDES General Permit No. CAS000001 (the same NPDES permit number as the 1997 Permit).

 5 Storm Water Permit, Section I(A) (Finding 4). The Storm Water Permit superseded the 1997 Permit

 6 except for enforcement purposes. (Id., at Section I(A) (Finding 6).) The substantive requirements of

 7 the Storm Water Permit are the same or more stringent than the requirements of 1997 Permit.

 8          40.     On November 6, 2018, the State Board issued an amended but not yet adopted Order
 9 No. 2015-0122-DWQ, incorporating: 1) Federal Sufficiently Sensitive Test Method Ruling; 2)

10 TMDL Implementation Requirements; and 3) Statewide Compliance Options Incentivizing On-Site

11 or Regional Storm Water Capture and Use (“2018 Amendment”).

12          41.     In order to discharge storm water lawfully in California, industrial dischargers must
13 secure coverage under the Storm Water Permit and comply with its terms or obtain and comply with

14 an individual NPDES permit. (Storm Water Permit, Section I(A) (Findings 8, 12).) Prior to beginning

15 industrial operations, dischargers are required to apply for coverage under the Storm Water Permit by

16 submitting a Notice of Intent to Comply with the Terms of the General Permit to Discharge Storm

17 Water Associated with Industrial Activity (“NOI”) to the State Board. (See Storm Water Permit,

18 Section I(A) (Finding 17), Section II(B).)

19          42.     Section 505(a)(1) of the CWA, 33 U.S.C. § 1365(a)(1), provides for citizen

20 enforcement actions against any “person” who is alleged to be in violation of an “effluent standard or

21 limitation . . . or an order issued by the Administrator or a State with respect to such a standard or

22 limitation.” (See 33 U.S.C. §§ 1365(a)(i), 1365(f).)

23          C.      The Storm Water Permit’s Discharge Prohibitions, Effluent Limitations, and
                    Receiving Water Limitations.
24
            43.     The Storm Water Permit contains certain absolute prohibitions. The Storm Water
25
     Permit prohibits the direct or indirect discharge of materials other than storm water (“non-storm water
26
     discharges”), which are not otherwise authorized by an NPDES permit, to the waters of the United
27
     States. (Storm Water Permit, Discharge Prohibition III(B).)
28
                                                      9
                                                  COMPLAINT
             Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 10 of 51




 1           44.    Effluent Limitation V(A) of the Storm Water Permit requires dischargers to reduce or

 2 prevent pollutants associated with industrial activity in storm water discharges through the

 3 implementation of Best Available Technology Economically Achievable (“BAT”) for toxic or non-

 4 conventional pollutants, and Best Conventional Pollutant Control Technology (“BCT”) for

 5 conventional pollutants. Toxic pollutants are listed at 40 C.F.R. § 401.15 and include copper, lead,

 6 and zinc, among others. Conventional pollutants are listed at 40 C.F.R. § 401.16 and include

 7 biological oxygen demand (“BOD”), TSS, oil and grease (“O&G”), pH, and fecal coliform.

 8           45.    Discharge Prohibition III(C) of the Storm Water Permit prohibits storm water
 9 discharges that cause or threaten to cause pollution, contamination, or nuisance.

10           46.    Under the CWA and the Storm Water Permit, dischargers must employ Best
11 Management Practices (“BMPs”) that constitute BAT and BCT to reduce or eliminate storm water

12 pollution. (33 U.S.C. § 1311(b); Storm Water Permit, Effluent Limitation V(A).) EPA has developed

13 benchmark levels (“Benchmarks”) that are objective guidelines to evaluate whether a permittee’s

14 BMPs achieve compliance with the BAT/BCT standards. (See Final National Pollutant Discharge

15 Elimination System (NPDES) General Permit for Storm Water Discharges From Industrial Activities

16 (“Multi-Sector Permit”), 80 Fed. Reg. 34,403, 34,405 (June 16, 2015); Multi-Sector Permit, 73 Fed.

17 Reg. 56,572, 56,574 (Sept. 29, 2008; Multi-Sector Permit, 65 Fed. Reg. 64,746, 64,766-67 (Oct. 30,

18 2000).)

19           47.    The EPA established Parameter Benchmark Values for the following parameters,

20 among many others: total suspended solids (“TSS”) - 100 mg/L; oil & grease (“O&G”) - 15 mg/L;

21 total organic carbon (“TOC”) - 110 mg/l; aluminum (“Al”) - 0.75 mg/l; iron (“Fe”) - 1 mg/l; copper

22 (“Cu”) - 0.0123 mg/l; zinc (“Zn”) - 0.11 mg/L; pH - 6-9 s.u.; and nitrate & nitrite nitrogen (“N+N”)

23 - 0.68 mg/L. The Water Quality Control Plan for the Central Coastal Basin, which covers the region

24 in which the Facility is located, requires a narrower pH range of 7.0 – 8.5 for all inland surface waters,

25 enclosed bays and estuaries, marine habitat, cold fresh water habitat, and warm fresh water habitat,

26 and 6.5 - 8.3 pH units for most beneficial uses including municipal and domestic supply, water contact

27 recreation, non-contact water recreation, and agricultural supply. The Storm Water Permit contains

28
                                                     10
                                                  COMPLAINT
             Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 11 of 51




 1 Numeric Action Levels (“NALs”) for these same parameters that generally mirror the Benchmark

 2 Values. (Storm Water Permit, Section I(M) (Finding 62).)

 3          48.     Receiving Water Limitation VI(B) of the Storm Water Permit prohibits storm water

 4 discharges from adversely impacting human health or the environment. Further, discharges with

 5 pollutant levels that exceed levels known to adversely impact aquatic species and the environment

 6 are violations of the Storm Water Permit’s Receiving Water Limitation.

 7          49.     Receiving Water Limitation VI(A) of the Storm Water Permit prohibits storm water

 8 discharges that cause or contribute to an exceedance of any “applicable Water Quality Standard in a
 9 Statewide Water Quality Control Plan or the applicable Regional Board’s Basin Plan.”

10          50.     Water Quality Standards (“WQS”) are pollutant concentration levels determined by
11 the State Board, the various Regional Boards, and the EPA, to be protective of the beneficial uses of

12 the waters that receive polluted discharges.

13          51.     The State of California regulates water quality through the State Board and the nine
14 Regional Boards. Each Regional Board maintains a separate Water Quality Control Plan which

15 contains WQS for water bodies within its geographic area.

16          52.     As referenced in ¶47, supra, the State Water Quality Control Board has issued the
17 Water Quality Control Plan for the Central Coastal Basin (“the Basin Plan”) to establish water quality

18 objectives, implementation plans for point and non-point source discharges, prohibitions, and to

19 further statewide plans and policies. The Basin Plan states that “[a]ll waters shall be maintained free

20 of toxic substances in concentrations which are toxic to, or which produce detrimental physiological

21 responses in, human, plant, animal, or aquatic life.” (Basin Plan, 3.3.2.1.) The Basin Plan sets forth

22 water quality objectives for dissolved metals such as aluminum, arsenic, and mercury. (Basin Plan,

23 Tables 3-1 - 3-4.) The Basin Plan decrees that waters shall not contain chemical constituents,

24 discoloration, substances, or floating material in concentrations that cause nuisance or adversely

25 affect beneficial uses. (Basin Plan, 3.3.2.1.)

26          53.     In addition to the de facto beneficial uses of swimming and fishing applicable to the

27 Receiving Waters herein (see 40 CFR 131.10(a) and (g)), the Basin Plan also identifies present and

28 potential beneficial uses for various hydrologic units leading to the Pajaro River Basin, with municipal
                                                       11
                                                    COMPLAINT
              Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 12 of 51




 1 and domestic supply, agricultural supply, industrial process supply, industrial service supply,

 2 groundwater recharge, fresh water replenishment, navigation, hydropower generation, water contact

 3 recreation, non-contact water recreation, commercial and sport fishing, aquaculture, warm fresh water

 4 habitat, cold fresh water habitat, inland saline water habitat, estuarine habitat, marine habitat, wildlife

 5 habitat, preservation of biological habitats of special significance, rare, threatened or endangered

 6 species migration of aquatic organisms, spawning, reproduction and/or early development, and

 7 shellfish harvesting. (Basin Plan, 2.1.)

 8           54.      Surface waters that cannot support the Beneficial Uses of those waters listed in the
 9 Basin Plan – including the Pajaro River Basin - or deemed on a case-by-case basis, would be

10 designated as impaired water bodies pursuant to Section 303(d) of the Clean Water Act.

11           55.      According to the 2016 303(d) List of Impaired Water Bodies, the Pajaro River is listed
12 for Chlordane, Chloride, Chlorpyrifos, Chromium, DDD (Dichlorodiphenyldichloroethane), DDE

13 (Dichlorodiphenyldichloroethylene), DDT (Dichlorodiphenyltrichloroethane), Diazinon, Fecal

14 Coliform,        Nitrate,      Oxygen       (Dissolved),       PCBs        (Polychlorinated        biphenyls),      pH,
15 Sedimentation/Siltation, Sodium, Toxicity, and Turbidity. Thus, the Receiving Waters for pollution

16 from the Facility are impaired, and the Defendant’s illegal discharges of pollutants above the WQS

17 contributes to the continued impairment of the beneficial uses in the watershed.

18           56.      In addition, EPA has promulgated WQS for toxic priority pollutants in all California

19 water bodies (“California Toxics Rule” or “CTR”), which apply to the Receiving Waters, unless

20 expressly superseded by the Basin Plan. (65 Fed. Reg. 31,682 (May 18, 2000); 40 C.F.R. § 131.38.)

21           57.      The CTR sets forth lower numeric limits for zinc and other pollutants; CTR criteria

22 can be as low as 0.067 mg/L for zinc in freshwater surface waters with water hardness calculation of

23 50 mg/L. 1

24           58.      The CTR includes further numeric criteria set to protect human health and the

25 environment in the State of California. (See Establishment of Numeric Criteria for Priority Toxic

26 Pollutants for the State of California Factsheet, EPA-823-00-008 (April 2000).)

27   1
      The CTR numeric limits, or “criteria,” are expressed as dissolved metal concentrations in the CTR, but the Storm Water
28   Permit required permittees to report their sample results as total metal concentrations. See Storm Water Permit,
     Attachment H at 18.
                                                                12
                                                         COMPLAINT
             Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 13 of 51




 1          59.     Discharges with pollutant levels in excess of the CTR criteria, the Basin Plan, and/or

 2 other applicable WQS are violations of Section VI(A) of the Storm Water Permit.

 3          D.      The Storm Water Permit’s Storm Water Pollution Prevention Plan
                    Requirements.
 4
            60.     Dischargers must develop and implement a Storm Water Pollution Prevention Plan
 5
     (“SWPPP”) at the time industrial activities begin. (Storm Water Permit, Sections I(I) (Finding 54),
 6
     X(B).) The SWPPP must identify and evaluate sources of pollutants associated with industrial
 7
     activities that may affect the quality of storm water and authorized non-storm water discharges from
 8
     the facility. (Storm Water Permit, Section X(G).) The SWPPP must identify and evaluate sources of
 9
     pollutants associated with industrial activities that may affect the quality of storm water and
10
     authorized non-storm water discharges from the facility. (Storm Water Permit, Section X(G).) The
11
     SWPPP must identify and implement site-specific BMPs to reduce or prevent pollutants associated
12
     with industrial activities in storm water and authorized non-storm water discharges. (Storm Water
13
     Permit, Section X(H).) The SWPPP must include BMPs that achieve pollutant discharge reductions
14
     attainable via BAT and BCT. (Storm Water Permit, Section I(D) (Finding 32), Section X(C).)
15
            61.     The SWPPP must include: a narrative description and summary of all industrial
16
     activity, potential sources of pollutants, and potential pollutants; a site map indicating the storm water
17
     conveyance system, associated points of discharge, direction of flow, areas of actual and potential
18
     pollutant contact, including the extent of pollution-generating activities, nearby water bodies, and
19
     pollutants control measures; a description of storm water management practices; a description of the
20
     BMPs to be implemented to reduce or prevent pollutants in storm water discharges and authorized
21
     non-storm water discharges; the identification and elimination of non-storm water discharges; the
22
     location where significant materials are being shipped, stored, received, and handled, as well as the
23
     typical quantities of such materials and the frequency with which they are handled; a description of
24
     dust and particulate-generating activities; and a description of individuals and its current
25
     responsibilities for developing and implementing the SWPPP. (Storm Water Permit, Section X.)
26
            62.     The objectives of the SWPPP are to identify and evaluate sources of pollutants
27
     associated with industrial activities that may affect the quality of storm water discharges, to identify
28
                                                      13
                                                   COMPLAINT
                Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 14 of 51




 1 and implement site-specific BMPs to prevent the exposure of pollutants to storm water, and to reduce

 2 or prevent the discharge of polluted storm water from industrial facilities. (Storm Water Permit,

 3 Section X.)

 4             63.     The Storm Water Permit requires the discharger to evaluate the SWPPP on an annual

 5 basis and revise it as necessary to ensure compliance with the Storm Water Permit. (Storm Water

 6 Permit, Section X(A)(9).) The Storm Water Permit also requires that the discharger conduct an annual

 7 comprehensive site compliance evaluation that includes a review of all visual observation records,

 8 inspection reports, and sampling and analysis results, a visual inspection of all potential pollutant
 9 sources for evidence of, or the potential for, pollutants entering the drainage system, a review and

10 evaluation of all BMPs to determine whether the BMPs are adequate, properly implemented and

11 maintained, or whether additional BMPs are needed, and a visual inspection of equipment needed to

12 implement the SWPPP. (Storm Water Permit, Section XV.)

13             64.     The Storm Water Permit also requires that the discharger submit an evaluation report
14 that includes an identification of personnel performing the evaluation, the date(s) of the evaluation(s),

15 necessary SWPPP revisions, a schedule for implementing SWPPP revisions, any incidents of non-

16 compliance and the corrective actions taken, and a certification that the discharger is in compliance

17 with the Storm Water Permit. (Storm Water Permit, Section A(9)(d)(i)-(vi).) If certification of

18 compliance cannot be provided, the discharger must explain in the evaluation report why the facility

19 is not in compliance with the Storm Water Permit. (Id., Section A(9)(d).) The evaluation report shall

20 be submitted as part of the Annual Report specified in Section B(14) of the Storm Water Permit. (Id.)

21             65.     The SWPPP and site maps must be assessed annually and revised as necessary to

22 ensure accuracy and effectiveness. (Storm Water Permit, Sections I(J) (Finding 55), X(B)(1).)

23 Significant SWPPP revisions must be certified and submitted by the discharger via SMARTS within

24 30 days. (Storm Water Permit, Section X(B)(2).) Dischargers are required to submit revisions to the

25 SWPPP that are determined to not be significant every three (3) months in the reporting year. 2 (Id. at

26 Section X(B)(3); Storm Water Permit, Fact Sheet, Section II (I)(1).)

27 / / /

28   2
         A reporting year under the Storm Water Permit is July 1 to June 30.
                                                          14
                                                       COMPLAINT
            Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 15 of 51




 1          E.     The Storm Water Permit’s Monitoring and Reporting Requirements.

 2          66.    The Storm Water Permit requires facility operators to develop and implement a

 3 Monitoring Implementation Plan (“MIP”). The MIP must ensure that storm water discharges are in

 4 compliance with the Discharge Prohibitions, Effluent Limitations, and Receiving Water Limitations

 5 specified in the Storm Water Permit. (Id. at Section B(2).) The MIP must ensure that practices at the

 6 facility to prevent or reduce pollutants in storm water and authorized non-storm water discharges are

 7 evaluated and revised to meet changing conditions at the facility, including revision of the SWPPP.

 8 (Id.)
 9          67.    The objectives of the MIP are to ensure that BMPs have been adequately developed
10 and implemented, revised if necessary, and to ensure that storm water and non-storm water discharges

11 are in compliance with the Storm Water Permit’s Discharge Prohibitions, Effluent Limitations, and

12 Receiving Water Limitations. (Storm Water Permit, Section XI.)

13          68.    The MIP aids in the implementation and revision of the SWPPP and measures the
14 effectiveness of BMPs to prevent or reduce pollutants in storm water discharges. (Id.)

15          69.    The Storm Water Permit requires facility operators to monitor and sample storm water
16 discharges to ensure that the facility is complying with the terms of the permit. (Storm Water Permit,

17 Sections I(J) (Findings 55-56) and XI.)

18          70.    Section XI(A)(4) of the Storm Water Permit requires that the MIP be revised as

19 necessary to ensure compliance with the Storm Water Permit.

20          71.    Section XI(A) of the Storm Water Permit requires dischargers to conduct monthly

21 visual observations of storm water discharges.

22          72.    Section XI(A)(2) of the Storm Water Permit requires dischargers to document the

23 presence of any floating and suspended materials, O&G, discolorations, turbidity, or odor in the

24 discharge, and the source of any pollutants in storm water discharges from the facility. Dischargers

25 are required to maintain records of observations, observation dates, discharge locations observed, and

26 responses taken to reduce or prevent pollutants from contacting storm water discharges. (See Storm

27 Water Permit, Section XI(A)(3).) The Storm Water Permit also requires dischargers to revise the

28
                                                   15
                                                COMPLAINT
            Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 16 of 51




 1 SWPPP as necessary to ensure that BMPs are effectively reducing and/or eliminating pollutants at

 2 the facility. (Storm Water Permit, Section X(B)(1).)

 3          73.    The Storm Water Permit requires dischargers to visually observe and collect samples

 4 of storm water discharges from all locations where storm water is discharged. (Storm Water Permit

 5 Section XI(B)(4).)

 6          74.    Section XI(B)(1) of the Storm Water Permit requires sampling if a precipitation event

 7 produces a discharge for at least one drainage area, and it is preceded by forty-eight (48) hours with

 8 no discharge from any drainage area (“Qualifying Storm Event” or “QSE”).
 9          75.    Section XI(B)(2) of the Storm Water Permit requires dischargers to collect and analyze
10 storm water samples from two (2) QSEs within the first half of each reporting year (July 1 to

11 December 31), and two (2) QSEs within the second half of each reporting year (January 1 to June

12 30). Dischargers are required to submit the storm water sample analyses to the State Board and

13 Regional Board.

14          76.    Section XI(B)(6) of the Storm Water Permit requires dischargers to analyze storm
15 water samples for TSS, O&G, pH, additional parameters identified by the discharger on a facility-

16 specific basis that serve as indicators of the presence of all industrial pollutants identified in the

17 pollutant source assessment, additional applicable industrial parameters related to receiving waters

18 with 303(d) listed impairments or approved TMDLs, and additional parameters required by the

19 Regional Water Board.

20          77.    Section XVI of the Storm Water Permit requires dischargers to submit an annual report

21 with a Compliance Checklist that indicates whether a Discharger complies with, and has addressed

22 all applicable requirements of the Storm Water Permit, an explanation for any non-compliance of

23 requirements within the reporting year, as indicated in the Compliance Checklist, an identification,

24 including page numbers and/or Sections, of all revisions made to the SWPPP within the reporting

25 year, and the date(s) of the Annual Evaluation.

26          78.    Section XII(C) of the Storm Water Permit requires a discharger to execute a Level 1

27 Exceedance Response Actions (“ERA”) Evaluation and prepare a Level 1 ERA Report should they

28 exceed a Numeric Action Level (“NAL”) for any required sampling and analysis parameter under the
                                                   16
                                                COMPLAINT
             Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 17 of 51




 1 Storm Water Permit, or a Level 2 ERA and prepare a Level 2 ERA Report should they exceed a NAL

 2 for two consecutive two consecutive reporting years, for any required sampling and analysis

 3 parameter under the Storm Water Permit The ERA Evaluation should identify additional BMPs and

 4 SWPPP revisions needed to prevent future NAL exceedances and comply with the Storm Water

 5 Permit. Based upon the ERA Evaluation(s), the discharger shall as soon as practicable, but not later

 6 than January 1, submit an ERA Report and certify that the ERA Report includes: 1) a summary of

 7 the ERA Evaluation, 2) a detailed description of the SWPPP revisions and any additional BMPs for

 8 each parameter that exceeded a NAL. Level 2 ERA report requirements are more stringent than a
 9 Level 1 ERA report.

10 V.       STATEMENT OF FACTS.

11          A.      The Facility Site Description.

12          79.     The Defendant operates an industrial facility located at 6 Lewis Road, Royal Oaks,

13 CA 95076, which consists of 8 acres, with 7.75 of those acres exposed to storm water. The Facility’s

14 general purpose is engaging in the repair and maintenance of commercial trucks and trailers, and the

15 fueling of the same. The Facility operates Monday through Friday, 7:00 a.m. to 5:00 p.m.

16          80.     The Facility’s NOI states that Defendant operates the Facility under Standard

17 Industrial Classification (“SIC”) Code 4212, covering establishments primarily engaged in local

18 trucking and storage.

19          81.     Under SIC Code 4212, the Storm Water Permit requires the Defendant to analyze

20 storm water samples at the Facility for particular parameters, including Total Suspended Solids

21 (“TSS”).

22          82.     Facilities must sample and analyze for additional parameters identified on a facility-

23 specific basis to reflect a facilities pollutant source assessment, as required by the Storm Water Permit

24 and the Regional Board, and additional parameters related to receiving waters with 303(d) listed

25 impairments. (Storm Water Permit, Section XI.B.6.) The Facility, given its SIC Code of 4212, should

26 be testing for, at a minimum, TSS, oil and grease (O&G), pH, according to the Storm Water Permit.

27          83.     Plaintiffs are informed and believe, and thereon allege, that industrial activities and

28 corresponding industrial areas at the Facility include: one permanent building that functions as a truck
                                                     17
                                                  COMPLAINT
             Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 18 of 51




 1 repair and maintenance shop, and as an office. There are three smaller buildings that function as

 2 dispatch and office areas. Additionally, there are eight storage tanks, diesel tanks, a motor oil tank,

 3 and one waste oil tank. Six of these tanks hold 10,000 gallons of diesel, one holds 10,000 gallons of

 4 motor oil, and one holds 500 gallons of waste oil. Industrial activities at the Facility occur in the

 5 following industrial areas of the Facility among others: repair and maintenance of commercial trucks

 6 and trailers; fueling of commercial trucks and trailers; occasional storage/stockpile of raw materials;

 7 storage of equipment and vehicles; storage of petroleum products; dispensing of petroleum products.

 8          84.     Plaintiffs are informed and believe, and thereon allege, that all industrial activities at
 9 the Facility comprise repairing and maintenance of commercial trucks and trailers and fueling of

10 commercial trucks and trailers.

11          85.     Based on the industrial activities that take place at the Facility, Plaintiffs are informed
12 and believe, and thereon allege, that diesel trucks may leak oil and other fluids and track pollutants

13 on and off the Facility. Plaintiffs are further informed and believe, and thereon allege, that potential

14 pollutants at the Facility include oil and grease and sediment/suspended solids from industrial

15 activities including truck repair within the shop building, fuel dispensing, equipment staging,

16 equipment storage, aggregate stockpile, waste oil transfer, motor oil tank filing, and fuel tank refilling.

17 Plaintiffs are informed and believe, and thereon allege, that the pollutants contact stormwater though

18 contact with onsite containment structures and direct exposure that flows to storm drains.

19          86.     Plaintiffs are informed and believe, and thereon allege, that the Facility contains two

20 drain areas: DA-1 is the southern drainage area which drains to concrete; DA-2 is the northern

21 drainage area which provides sheet flow to a vegetative buffer. The Facility additionally has two

22 discharge locations: SD-1 is stated to discharge to DA-1; SD-2 discharges to DA-2.

23          87.     Plaintiffs are informed and believe, and thereon allege, that storm water from the

24 discharge points, flows into the Pajaro River and storm drain inlets and then is conveyed to the County

25 of Monterey storm drain system. The County of Monterey storm drain system flows to Monterey Bay.

26 Monterey Bay and the Pajaro River are waters of the United States.

27 / / /

28 / / /
                                                      18
                                                   COMPLAINT
             Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 19 of 51




 1          88.    Plaintiffs are informed and believe, and thereon allege, that the shortest distance from

 2 the Facility to surface water is approximately 1.4 miles; .3 miles southwest Lewis Road and then 1.1

 3 miles north, meeting Pajaro River.

 4          89.    Plaintiffs are informed and believe, and thereon allege, that each of the industrial

 5 activities, industrial areas, and industrial materials referenced herein impact and potentially impact

 6 stormwater and non-stormwater runoff and discharges at the Facility.

 7          B.     The Pajaro River Basin.

 8          90.    The Pajaro River Basin spans four counties and 1,300 square miles. The portion of the
 9 Basin pertinent for this action is located within Monterey County. Preservation of natural riparian

10 habitat, and scenic values of the County's streams, creeks, and lakes carry significant importance for

11 the inhabitants of the area.

12          91.    Monterey County is also home to certain critical habitat designations from the United
13 States Fish and Wildlife Services (“USFWS”), including areas home to central California coast plants

14 (including the Monterey Spineflower, the Robust Spineflower, the Scotts Valley Spineflower, and the

15 Scotts Valley Polygonum), and endangered animals such as the California Tiger Salamander, the

16 Tidewater Goby, the California Red-Legged Frog, the Conservancy Fairy Shrimp, the Olive Ridley

17 Sea Turtle, and the Southern Sea Otter, among other flora and fauna. Over 70,000 acres within the

18 County are designated as critical habitat by the USFWS.

19          92.    Pollutants from industrial activities, among other threats, can destroy or degrade

20 aquatic habitat essential for breeding and rearing for the species listed in ¶ 98, and other species of

21 concern known to inhabit Monterey County and that depend on surface water, including the Marbled

22 Murrelet, California Clapper Rail, Santa Cruz Long-Toed Salamander, Blue-Nosed Leopard Lizard

23 and Western Snowy Plover.

24          C.     The Facility’s Storm Water Permit Coverage.

25          93.    The Facility’s NOI lists the Receiving Water as the Pajaro River, which flows into the

26 Pacific Ocean. The Pajaro River is a water of the United States within the meaning of the CWA.

27          94.    The State Board’s electronic database, called the Storm Water Multiple Application &

28 Report Tracking System (“SMARTS”), lists the current Facility Waste Discharge Identification
                                                    19
                                                 COMPLAINT
             Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 20 of 51




 1 (“WDID”) number for the Facility as 3 27I000908. SMARTS lists the Facility coverage under the

 2 Storm Water Permit as “Active.”

 3          95.     Via search of the SMARTS database, Plaintiffs obtained a SWPPP for the Facility

 4 dated June 15, 2015 (“Facility SWPPP”).

 5          96.     Plaintiffs are informed and believe, and thereon allege, that the Facility’s SWPPP fails

 6 to describe and/or adequately describe all of the Facility’s industrial activities.

 7          97.     Plaintiffs are informed and believe, and thereon allege, that Facility’s

 8 Owners/Operators sampled only once in the 2019-2020 reporting year, in violation of the Storm Water
 9 Permit. Indeed, the 2019 – 2020, 2018 – 2019, 2017 – 2018, and 2016 – 2017 Annual Reports filed

10 by or on behalf of Defendant each acknowledge that the Defendant has not sampled the required

11 number of Qualifying Storm Events during the reporting year.

12          98.     Plaintiffs are informed and believe, and thereon allege, that pollutants associated with
13 the Facility include, but are not limited to total suspended solids, O&G, and pH.

14          99.     Plaintiffs are informed and believe, and thereon allege, that without properly
15 identifying all industrial activities or all significant materials at the Facility in the SWPPP, the

16 Defendant has not developed and/or implemented all appropriate BMPs.

17          100.    Plaintiffs are informed and believe, and thereon allege, that the Facility SWPPP failed
18 to identify, and the Defendant has failed to implement, the minimum BMPs required by the Storm

19 Water Permit, including: sufficient good housekeeping requirements; preventive maintenance

20 requirements; aerial deposition control; material handling and waste management requirements;

21 employee training and quality assurance; and record keeping.

22          101.    Plaintiffs are informed and believe, and thereon allege, that the Defendant has further

23 failed to implement advanced BMPs necessary to reduce or prevent discharges of pollutants in its

24 storm water sufficient to meet the BAT/BCT standards, including: exposure minimization BMPs;

25 containment and discharge reduction BMPs; treatment control BMPs; or other advanced BMPs

26 necessary to comply with the Storm Water Permit’s effluent limitations. (Storm Water Permit,

27 Sections X.H.2.)

28 / / /
                                                     20
                                                  COMPLAINT
             Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 21 of 51




 1          102.    Plaintiffs are informed and believe, and thereon allege, that Defendant has failed to

 2 collect sufficient storm water samples for analyses, in violation of the Storm Water Permit, since at

 3 least July 1, 2015.

 4          103.    Plaintiffs are informed and believe, and thereon allege, that violations of TSS, among

 5 other constituents, occur each time storm water or non-storm water discharges from the Facility since

 6 at least July 1, 2015, in violation of the Storm Water Permit, Discharge Prohibitions III.C and III.D,

 7 Receiving Water Limitations VI.A, VI.B.

 8          104.    Plaintiffs are informed and believe, and thereon allege, that due to Defendant’s
 9 recording of averages of testing above NAL exceedances for TSS during the 2015-2016 reporting

10 year, the Facility entered ERA Level 1 for those constituents for the 2015-2016 reporting year. Of

11 grave concern, recorded averages for TSS in the 2015-2016 reporting year were over three times the

12 NAL.

13          105.    Plaintiffs are informed and believe, and thereon allege, that the repeated and
14 significant exceedances of Benchmark Levels demonstrate that the Defendant has failed and

15 continues to fail to develop and/or implement BMPs to prevent the exposure of pollutants to storm

16 water and to prevent discharges of polluted storm water and non-storm water from the Facility.

17          106.    Plaintiffs are informed and believe, and thereon allege, that the Defendant has failed
18 and continues to fail to evaluate the effectiveness of the Facility BMPs and adequately revise the

19 Facility SWPPP, despite repeated and significant concentrations of pollutants in the Facility’s storm

20 water discharges. Further, Defendant has failed to make changes to the Facility’s training programs,

21 or make any other changes based upon events that would signal a need for required revisions or

22 alteration of practices.

23          107.    Plaintiffs are informed and believe, and thereon allege, that pollutants, including but

24 not limited to those referenced herein, have been and continue to be tracked throughout the Facility’s

25 operation areas.

26          108.    Plaintiffs are informed and believe, and thereon allege, that the Defendant’s failure to

27 properly address pollutant sources and pollutants themselves results in the exposure of pollutants

28 associated with its industrial activities to precipitation, and that this results in discharges of polluted
                                                      21
                                                   COMPLAINT
             Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 22 of 51




 1 storm water from the Facility and into local waterways in violation of the Storm Water Permit and/or

 2 the CWA.

 3          109.    Plaintiffs are informed and believe, and thereon allege, that the Defendant’s failure to

 4 properly address these pollutants and the pollutant sources results in the exposure of pollutants to

 5 precipitation, which carries these pollutants into the Receiving Waters.

 6          D.      Storm Water Discharges from the Facility.

 7          110.    Pursuant to the Facility SWPPP, there are two main discharge areas. Storm water from

 8 the discharge points flows into the Pajaro River and storm drain inlets and then is conveyed to the
 9 County of Monterey storm drain system. The County of Monterey storm drain system flows to

10 Monterey Bay. Monterey Bay and the Pajaro River are waters of the United States.

11          111.    Except as provided by the Permit, samples shall be collected from each drainage area
12 at all discharge locations. The samples must be a) Representative of storm water associated with

13 industrial activities and any commingled authorized non-storm water discharges; or b) Associated

14 with the discharge of contained storm water.

15          E.      The Facility’s Storm Water Discharges to the Receiving Waters Contain
                    Elevated Levels of Pollutants.
16
            112.    Plaintiffs are informed and believe, and thereon allege, that pollutants from the Facility
17
     discharge into Pajaro River, a traditionally navigable water.
18
            113.    The EPA promulgated regulations for the Section 402 NPDES permit program
19
     defining waters of the United States. (See 40 C.F.R. § 122.2.) The EPA interprets waters of the United
20
     States to include not only traditionally navigable waters but also other waters, including waters
21
     tributary to navigable waters, wetlands adjacent to navigable waters, and other waters that could affect
22
     interstate commerce. The CWA requires any person who discharges or proposes to discharge
23
     pollutants into waters of the United States to submit an NPDES permit application. (40 C.F.R. §
24
     122.21.)
25
            114.    Plaintiffs are informed and believe, and thereon allege, that polluted storm water and
26
     non-storm water discharges from the Facility to the Receiving Waters.
27
     ///
28
                                                     22
                                                  COMPLAINT
              Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 23 of 51




 1           115.     Storm water discharges containing pollutants, including but not limited to TSS, pH,

 2 and O&G, adversely affect the aquatic environment.

 3           116.     Samples of storm water discharges collected at the Facility contain pollutants in excess

 4 of levels known to adversely impact aquatic species and the environment, in violation of the Storm

 5 Water Permit’s Effluent Limitations and Receiving Water Limitations, federal regulations, WQS, and

 6 Benchmarks.

 7           117.     Plaintiffs are informed and believe, and thereon allege, that during and/or after every

 8 significant rain event 3 or any other storm water or non-storm water discharge that has occurred at the
 9 Facility since July 1, 2015, through the present, Defendant has discharged and continues to discharge

10 storm water from the Facility that contains concentrations of pollutants at levels that violate the

11 prohibitions and limitations set forth in the Storm Water Permit, the Federal Effluent Limitations, the

12 Benchmarks, CTR, and the WQS.

13           F.        Defendant’s Failure to Comply with the Storm Water Permit’s Sampling,
                       Reporting, and Monitoring Requirements.
14
             118.     Plaintiffs are informed and believe, and thereon allege, that Defendant failed and
15
     continues to fail to develop an adequate MIP for industrial operations at the Facility that complies
16
     with Section XI of the Storm Water Permit.
17
             119.     Plaintiffs are informed and believe, and thereon allege, that Defendant failed and
18
     continues to fail to revise the MIP for the Facility as necessary to ensure compliance with Section XI
19
     of the Storm Water Permit.
20
             120.     Plaintiffs are informed and believe, and thereon allege, that Defendant failed and
21
     continues to fail to collect or analyze any storm water samples at the Facility, in violation of Section
22
     XI of the Storm Water Permit.
23
             121.     Plaintiffs are informed and believe, and thereon allege, that Defendant has failed and
24
     continues to fail to sample storm water discharges from all discharge locations, in violation of
25
     Sections XI(B) and XI(C) of the Storm Water Permit.
26

27
     3
28     A significant rain event is an event that produces stormwater runoff, which according to EPA occurs with more than 0.1
     inches of precipitation.
                                                                 23
                                                             COMPLAINT
            Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 24 of 51




 1          122.   Plaintiffs are informed and believe, and thereon allege, that Defendant failed and

 2 continues to fail to adequately revise the MIP for the Facility as necessary to ensure compliance with

 3 the Storm Water Permit in violation of Sections XI(B) and XI(C) of the Storm Water Permit.

 4          123.   Plaintiffs are informed and believe, and thereon allege, that the Defendant consistently

 5 fails to perform, or have performed on its behalf, visual observations of storm water during QSEs.

 6          124.   Plaintiffs are informed and believe, and thereon allege, that Defendant has consistently

 7 failed and continues to fail to report any noncompliance with the Storm Water Permit at the time that

 8 the Annual Report is submitted, including: 1) a description of the noncompliance and its cause, 2) the
 9 period of noncompliance, 3) if the noncompliance has not been corrected, the anticipated time it is

10 expected to continue, and 4) steps taken or planned to reduce and prevent recurrence of the

11 noncompliance.

12          125.   Plaintiffs are informed and believe, and thereon allege, that the Defendant did not
13 report its non-compliance as required.

14          126.   Plaintiffs are informed and believe, and thereon allege, that the Defendant consistently
15 failed, and continues to fail, to collect storm water samples during QSEs.

16          127.   Information available to Plaintiffs also suggests that the BMPs proffered as
17 implemented in the Facility’s SWPPPs are insufficient and ineffective in reducing pollutants to levels

18 compliant with the CWA.

19          128.   Plaintiffs are informed and believe, and thereon allege, that the Defendant failed, and

20 continues to fail, to submit adequate ERA Reports in recent reporting years to the Regional Board for

21 the Facility with BMP upgrades that meet BAT/BCT, in violation of Section XII(C) of the Storm

22 Water Permit.

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /
                                                    24
                                                 COMPLAINT
             Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 25 of 51




 1 VI.       CLAIMS FOR RELIEF.

 2                                      FIRST CAUSE OF ACTION

 3   Discharges of Contaminated Storm water in Violation of the Storm Water Permit’s Effluent

 4                                 Limitations and the Clean Water Act

 5                           [33 U.S.C. §§ 1311(a), 1342, 1365(a) and 1365(f)]

 6           129.   Plaintiffs incorporate the allegations contained in the above paragraphs as though fully

 7 set forth herein.

 8           130.   Plaintiffs are informed and believe, and thereon allege, that Defendant failed and
 9 continues to fail to reduce or prevent pollutants associated with industrial activities at the Facility

10 from discharging from the Facility through implementation of BMPs that achieve BAT/BCT.

11           131.   Plaintiffs are informed and believe, and thereon allege, that discharges of storm water
12 containing levels of pollutants that do not achieve compliance with BAT/BCT standards from the

13 Facility occur every time storm water discharges from the Facility. Defendant’s failure to develop

14 and/or implement BMPs that achieve the pollutant discharge reductions attainable via BAT or BCT

15 at the Facility is a violation of the Storm Water Permit and the CWA. (See Storm Water Permit,

16 Section I(D) (Finding 32), Effluent Limitation V(A); 33 U.S.C. § 1311(b).)

17           132.   The Defendant violates, and will continue to violate, the Storm Water Permit’s
18 Effluent Limitations each and every time storm water containing levels of pollutants that do not

19 achieve BAT/BCT standards discharges from the Facility.

20           133.   Plaintiffs are informed and believe, and thereon allege, that the Defendant’s violations

21 of Effluent Limitations of the Storm Water Permit and the CWA are ongoing and continuous.

22           134.   Each day since at least July 1, 2015 that the Defendant discharges storm water

23 containing pollutants in violation of the Storm Water Permit is a separate and distinct violation of

24 Section 301(a) of the CWA, 33 U.S.C. § 1311(a).

25           135.   By committing the acts and omissions alleged above, the Defendant is subject to an

26 assessment of civil penalties for each and every violation of the CWA occurring from 2014 to the

27 present, pursuant to Sections 309(d) and 505 of the CWA, 33 U.S.C. §§ 1319(d), 1365, and 40 C.F.R.

28 § 19.4.
                                                     25
                                                  COMPLAINT
             Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 26 of 51




 1          136.    An action for injunctive relief is authorized by CWA Section 505(a), 33 U.S.C. §

 2 1365(a). Continuing commission of the acts and omissions alleged above would irreparably harm

 3 Plaintiffs, Plaintiffs’ members, and the citizens of the State of California, for which harm Plaintiffs

 4 have no plain, speedy, or adequate remedy at law.

 5          137.    An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because an actual

 6 controversy exists as to the rights and other legal relations of the Parties.

 7                                     SECOND CAUSE OF ACTION

 8      Defendants’ Discharges of Contaminated Storm water in Violation of the Storm Water
 9                     Permit’s Receiving Water Limitations and the Clean Water Act
10                            [33 U.S.C. §§ 1311(a), 1342, 1365(a) and 1365(f)]
11          138.    Plaintiffs incorporate the allegations contained in the above paragraphs as though fully
12 set forth herein.

13          139.    Plaintiffs are informed and believe, and thereon allege, that discharges of storm water
14 containing levels of pollutants that adversely impact human health and/or the environment from the

15 Facility occur each time storm water discharges from the Facility.

16          140.    Plaintiffs are informed and believe, and thereon allege, that storm water containing
17 levels of pollutants that cause or contribute to exceedances of WQS has discharged and continues to

18 discharge from the Facility each time storm water discharges from the Facility.

19          141.    The Defendant violates, and will continue to violate, the Storm Water Permit’s

20 Receiving Water Limitations each and every time storm water containing levels of pollutants that

21 adversely impact human health and/or the environment, and that cause or contribute to exceedances

22 of WQS, discharges from the Facility.

23          142.    Plaintiffs are informed and believe, and thereon allege, that the Defendant’s violations

24 of Receiving Water Limitations of the Storm Water Permit and the CWA are ongoing and continuous.

25          143.    Each and every violation of the Storm Water Permits’ Receiving Water Limitations is

26 a separate and distinct violation of Section 301(a) of the CWA, 33 U.S.C. § 1311(a).

27          144.    By committing the acts and omissions alleged above, the Defendant is subject to an

28 assessment of civil penalties for each and every violation of the CWA occurring from July 1, 2015 to
                                                     26
                                                  COMPLAINT
              Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 27 of 51




 1 the present, pursuant to Sections 309(d) and 505 of the CWA, 33 U.S.C. §§ 1319(d), 1365, and 40

 2 C.F.R. § 19.4.

 3           145.   An action for injunctive relief under the CWA is authorized by Section 505(a), 33

 4 U.S.C. § 1365(a). Continuing commission of the acts and omissions alleged above would irreparably

 5 harm Plaintiffs, Plaintiffs’ members, and the citizens of the State of California, for which harm they

 6 have no plain, speedy, or adequate remedy at law.

 7           146.   An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because an actual

 8 controversy exists as to the rights and other legal relations of the Parties.
 9                                      THIRD CAUSE OF ACTION

10         Defendant’s Failure to Adequately Develop, Implement, and/or Revise a Storm Water

11    Pollutant Prevention Plan in Violation of the Storm Water Permit and the Clean Water Act

12                            [33 U.S.C. §§ 1311(a), 1342, 1365(a) and 1365(f)]

13           147.   Plaintiffs incorporate the allegations contained in the above paragraphs as though fully

14 set forth herein.

15           148.   Plaintiffs are informed and believe, and thereon allege, that the Defendant has failed

16 and continues to fail to develop an adequate SWPPP for the Facility, in violation of the Storm Water

17 Permit.

18           149.   Plaintiffs are informed and believe, and thereon allege, that the Defendant has failed,

19 and continues to fail, to adequately implement the SWPPP for the Facility, in violation of the Storm

20 Water Permit.

21           150.   Plaintiffs are informed and believe, and thereon allege, that the Defendant has failed,

22 and continues to fail, to adequately revise the SWPPP for the Facility, in violation of the Storm Water

23 Permit.

24           151.   The Defendant has been in violation of the Storm Water Permit at the Facility every

25 day from July 1, 2015 to the present.

26           152.   The Defendant’s violations of the Storm Water Permit and the CWA at the Facility are

27 ongoing and continuous.

28 / / /
                                                     27
                                                  COMPLAINT
              Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 28 of 51




 1            153.   The Defendant will continue to be in violation of the Storm Water Permit and the

 2 CWA each and every day the Defendant fails to adequately develop, implement, and/or revise the

 3 SWPPP for the Facility.

 4            154.   Each and every violation of the Storm Water Permit’s SWPPP requirements at the

 5 Facility is a separate and distinct violation of the CWA.

 6            155.   By committing the acts and omissions alleged above, the Defendant is subject to an

 7 assessment of civil penalties for each and every violation of the CWA occurring from July 1, 2015 to

 8 the present, pursuant to Sections 309(d) and 505 of the CWA, 33 U.S.C. §§ 1319(d), 1365, and 40
 9 C.F.R. § 19.4.

10            156.   An action for injunctive relief under the CWA is authorized by Section 505(a) of the
11 CWA. 33 U.S.C. § 1365(a). Continuing commission of the acts and omissions alleged above would

12 irreparably harm Plaintiffs, Plaintiffs’ members, and the citizens of the State of California, for which

13 harm they have no plain, speedy, or adequate remedy at law.

14            157.   An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because an actual
15 controversy exists as to the rights and other legal relations of the Parties.

16                                     FOURTH CAUSE OF ACTION

17          Defendants’ Failure to Adequately Develop, Implement, and/or Revise a Monitoring

18         Implementation Plan in Violation of the Storm Water Permit and the Clean Water Act

19                              [U.S.C. §§ 1311(a), 1342, 1365(a) and 1365(f)]

20            158.   Plaintiffs incorporate the allegations contained in the above paragraphs as though fully

21 set forth herein.

22            159.   Plaintiffs are informed and believe, and thereon allege, that the Defendant has failed,

23 and continues to fail, to develop an adequate MIP for the Facility, in violation of the Storm Water

24 Permit.

25            160.   Plaintiffs are informed and believe, and thereon allege, that the Defendant has failed,

26 and continues to fail, to adequately implement an MIP for the Facility, in violation of the Storm Water

27 Permit.

28 / / /
                                                      28
                                                   COMPLAINT
             Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 29 of 51




 1           161.   Plaintiffs are informed and believe, and thereon allege, that the Defendant has failed,

 2 and continues to fail, to adequately revise an MIP for the Facility, in violation of the Storm Water

 3 Permit.

 4           162.   The Defendant has been in violation of the Storm Water Permit’s monitoring

 5 requirements at the Facility every day from July 1, 2015, to the present.

 6           163.   The Defendant’s violations of its Storm Water Permit’s monitoring requirements and

 7 the CWA at the Facility are ongoing and continuous.

 8           164.   The Defendant will continue to be in violation of Section XI of the Storm Water
 9 Permit, and the CWA, each and every day it fails to adequately develop, implement, and/or revise an

10 MIP for the Facility.

11           165.   Each and every violation of the Storm Water Permit’s MIP requirements at the Facility
12 is a separate and distinct violation of the CWA.

13           166.   By committing the acts and omissions alleged above, the Defendant is subject to an
14 assessment of civil penalties for each and every violation of the CWA occurring from July 1, 2015 to

15 the present, pursuant to Sections 309(d) and 505 of the CWA, 33 U.S.C. §§ 1319(d), 1365, and 40

16 C.F.R. § 19.4.

17           167.   An action for injunctive relief under the CWA is authorized by Section 505(a) of the
18 CWA, 33 U.S.C. § 1365(a). Continuing commission of the acts and omissions alleged above would

19 irreparably harm Plaintiffs, Plaintiffs’ members, and the citizens of the State of California, for which

20 harm they have no plain, speedy, or adequate remedy at law.

21           168.   An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because an actual

22 controversy exists as to the rights and other legal relations of the Parties.

23                                      FIFTH CAUSE OF ACTION

24     Defendants’ Failure to Report as Required by the Storm Water Permit in Violation of the

25                             Storm Water Permit and the Clean Water Act

26                            [33 U.S.C. §§ 1311(a), 1342, 1365(a) and 1365(f)]

27           169.   Plaintiffs incorporate the allegations contained in the above paragraphs as though fully

28 set forth herein.
                                                     29
                                                  COMPLAINT
            Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 30 of 51




 1          170.    Plaintiffs are informed and believe, and thereon allege, that the Defendant has failed,

 2 and continues to fail, to sufficiently sample and analyze storm water in violation of Section XI(B)(2)

 3 and (B)(6) of the Storm Water Permit

 4          171.    Plaintiffs are informed and believe, and thereon allege, that the Defendant has failed,

 5 and continues to fail, to submit accurate Annual Reports to the Regional Board, in violation of

 6 Sections XI and XVI of the Storm Water Permit.

 7          172.    Plaintiffs are informed and believe, and thereon allege, that the Defendant has failed,

 8 and continues to fail, to submit adequate ERA Reports to the Regional Board for the Facility with
 9 BMP upgrades that meet BAT/BCT, in violation of Section XII(C) of the Storm Water Permit.

10          173.    Plaintiffs are informed and believe, and thereon allege, that the Defendant’s Annual
11 Reports failed, and continue to fail, to meet the monitoring and reporting requirements of the Storm

12 Water Permit, in violation of Sections XI and XVI of the Storm Water Permit.

13          174.    Plaintiffs are informed and believe, and thereon allege, that the Defendant has failed,
14 and continues to fail, to submit complete Annual Reports to the Regional Board, in violation of

15 Sections XI and XVI of the Storm Water Permit.

16          175.    The Defendant has been in violation of Sections XI, XII and XVI of the Storm Water
17 Permit since July 1, 2015.

18          176.    The Defendant has been in violation of the reporting requirements of the Storm Water

19 Permit each day it has operated the Facility without reporting as required by Sections XI, XII(C) and

20 XVI of the Storm Water Permit.

21          177.    The Defendant has been in violation of Sections XI, XII(C) and XVI of the Storm

22 Water Permit since at least July 1, 2015.

23          178.    The Defendant’s violations of the reporting requirements of the Storm Water Permit

24 and the CWA are ongoing and continuous.

25          179.    By committing the acts and omissions alleged above, the Defendant is subject to an

26 assessment of civil penalties for each and every violation of the CWA occurring from July 1, 2015 to

27 the present, pursuant to Sections 309(d) and 505 of the CWA, 33 U.S.C. §§ 1319(d), 1365, and 40

28 C.F.R. § 19.4.
                                                    30
                                                 COMPLAINT
             Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 31 of 51




 1          180.    An action for injunctive relief under the CWA is authorized by Section 505(a) of the

 2 CWA. 33 U.S.C. § 1365(a). Continuing commission of the acts and omissions alleged above would

 3 irreparably harm Plaintiffs, Plaintiffs’ members, and the citizens of the State of California, for which

 4 harm they have no plain, speedy, or adequate remedy at law.

 5          181.    An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because an actual

 6 controversy exists as to the rights and other legal relations of the Parties.

 7 VII.     RELIEF REQUESTED.

 8          WHEREFORE, Plaintiffs respectfully request that this Court grant the following relief:
 9          a.      A Court Order declaring Defendant to have violated and to be in violation of Sections
10 301(a) and (b) and 402 of the Clean Water Act, 33 U.S.C. §§ 1311(a) and (b) for its unlawful

11 discharges of pollutants from the Facility in violation of a permit issued pursuant to Section 402(p)

12 of the CWA, 33 U.S.C. § 1342(p), for failing to meet effluent standards limitations which include

13 BAT/BCT requirements, and for failing to comply with the substantive and procedural requirements

14 of the Storm Water Permit and the CWA.

15          b.      A Court Order enjoining Defendant from violating the substantive and procedural
16 requirements of the Storm Water Permit and Sections 301(a) and 402 of the CWA, 33 U.S.C.

17 §§ 1311(a), 1342;

18          c.      A Court Order assessing civil monetary penalties for each violation of the CWA

19 occurring prior to November 2, 2015 at $37,500 per day per violation, as permitted by 33 U.S.C. §

20 1319(d) and Adjustment of Civil Monetary Penalties for Inflation, 40 C.F.R. § 19.4 (2009);

21          d.      A Court Order assessing civil monetary penalties for each violation of the CWA at

22 $37,500.00 per violation per day, pursuant to Sections 309(d) and 505 of the CWA occurring after

23 December 6, 2013 through November 2, 2015, and $55,800 per day per violation for all violations

24 that occurred after November 2, 2015 and were assessed on or after January 13, 2020. (See 33 U.S.C.

25 §§ 1319(d) and 1365(a); Adjustment of Civil Monetary Penalties for Inflation, 40 C.F.R. § 19.4.)

26          e.      A Court Order awarding Plaintiffs their reasonable costs of suit, including attorney,

27 witness, expert, and consultant fees, as permitted by Section 505(d) of the Clean Water Act, 33 U.S.C.

28 § 1365(d); and
                                                     31
                                                  COMPLAINT
           Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 32 of 51




 1        f.      Any other relief as this Court may deem appropriate.

 2
          VIII. DEMAND FOR JURY TRIAL
 3
          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a jury trial in this matter.
 4

 5   Dated: November 20, 2020                  AQUA TERRA AERIS LAW GROUP
 6
                                               By:            s/Anthony M. Barnes
 7                                                     Anthony M. Barnes
                                                       Attorneys for Plaintiffs CALIFORNIA
 8                                                     COASTKEEPER, INC., dba
                                                       CALIFORNIA COASTKEEPER ALLIANCE,
 9                                                     and THE OTTER PROJECT, INC., for itself and
                                                       for MONTEREY COASTKEEPER, a program of
10                                                     THE OTTER PROJECT, INC.

11
     Dated: November 20, 2020                  CALIFORNIA COASTKEEPER ALLIANCE
12
                                               By:            s/Erin K. Clancy
13                                                     Erin K. Clancy
                                                       Attorneys for Plaintiffs CALIFORNIA
14                                                     COASTKEEPER, INC., dba
                                                       CALIFORNIA COASTKEEPER ALLIANCE,
15                                                     and THE OTTER PROJECT, INC., for itself and
                                                       for MONTEREY COASTKEEPER, a program of
16                                                     THE OTTER PROJECT, INC.
17

18

19

20

21

22

23

24

25

26

27

28
                                                    32
                                                 COMPLAINT
Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 33 of 51




        EXHIBIT A
            Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 34 of 51




August 15, 2020

VIA CERTIFIED MAIL RETURN RECEIPT REQUESTED


 Kelvin Hildebrand                                 Theron Hildebrand
 Hildebrand & Sons Trucking, Inc.                  Hildebrand & Sons Trucking, Inc.
 President & Agent for Service of Process          Secretary
 6 Lewis Road                                      118 Roger Ave.
 Royal Oaks, CA 95076                              Watsonville, CA 95076


RE:    NOTICE OF VIOLATIONS AND INTENT TO FILE SUIT UNDER THE
       FEDERAL WATER POLLUTION CONTROL ACT (“CLEAN WATER ACT”)
       (33 U.S.C. §§ 1251 et seq.)

Dear Mr. Kelvin Hildebrand and Mr. Theron Hildebrand:

This firm represents California Coastkeeper, Inc., doing business as California Coastkeeper
Alliance (“Coastkeeper Alliance”), The Otter Project, Inc. and Monterey Coastkeeper, a program
of The Otter Project, Inc., in regard to violations of the Clean Water Act (“CWA”) occurring at
the Hildebrand & Sons Trucking, Inc. industrial facility located at 6 Lewis Road, Royal Oaks,
California 95076 (the “Facility”) with Waste Discharger Identification Number WDID 3
27I000908. The Facility primarily engages in the repair and maintenance of commercial trucks
and trailers, and fuels commercial trucks and trailers. This letter is being sent to you as the
responsible owners, officers, and/or operators of the Facility. Unless otherwise noted, Hildebrand
& Sons Trucking, Inc., shall hereinafter be referred to as “Hildebrand” and Kelvin Hildebrand
and Theron Hildebrand shall collectively be referred to as the “Owners/Operators.”

Coastkeeper Alliance is a non-profit public benefit water advocacy organization dedicated to
protecting California’s coasts and oceans. The Otter Project, Inc. is a non-profit public benefit
organization working to protect our watersheds and coastal oceans for the benefit of California
sea otters and humans through science-based policy and advocacy. Monterey Coastkeeper is
program of the Otter Project, Inc., and a participant in the Coastkeeper Alliance. Collectively
herein, these three organizations shall be referred to as (“Coastkeeper & The Otter Project”).
Members of these organizations live and recreate near to and in the Pajaro River and Monterey
Bay (“Receiving Waters”) into which Hildebrand discharges polluted stormwater. As explained
in detail below, Hildebrand continuously discharges pollutants into the Receiving Waters, in
violation of the CWA and the Storm Water Permit or General Permit. Coastkeeper & The Otter
Project’s members, among other activities, fish, kayak, boat, birdwatch, picnic, hike, bike,
recreate, relax and enjoy the wildlife in and around the Pajaro River and Monterey Bay,
including the wetlands adjacent to the mouth of the Pajaro River, the Pajaro Dunes and
Zmudowski State Beach. Additionally, the members use the Receiving Waters to engage in
              Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 35 of 51
CWA Notice of Intent to Sue
Hildebrand & Sons Trucking, Inc.
August 15, 2020
Page 2 of 13


scientific study through pollution and habitat monitoring to promote restoration activities. The
unlawful discharge of pollutants from the Facility into the Receiving Waters impairs the
Coastkeeper & The Otter Project’s members’ use and enjoyment of these waters. Thus, the
interests of the members have been, are being, and will continue to be adversely affected by
Hildebrand’s failure to comply with the Clean Water Act and the Storm Water Permit.

Hildebrand is in ongoing violation of the substantive and procedural requirements of the CWA,
33 U.S.C. § 1251 et seq.; and California’s General Industrial Storm Water Permit, National
Pollution Discharge Elimination System (“NPDES”) General Permit No. CAS000001 Water
Quality Order No. 2015-0057-DWQ, and as recently amended by Order No. 2015-0122-DWQ
incorporating: 1) Federal Sufficiently Sensitive Test Method Ruling; 2) TMDL Implementation
Requirements; and 3) Statewide Compliance Options Incentivizing On-Site or Regional Storm
Water Capture and Use (collectively “General Permit” or “Permit”). 1

Pursuant to Section 309(d) of the Clean Water Act, 33 U.S.C. § 1319(d), and the Adjustment of
Civil Monetary Penalties for Inflation, 40 C.F.R. § 19.4, each separate violation of the Clean
Water Act subjects Hildebrand to a penalty for all violations occurring during the period
commencing five years prior to the date of this Notice Letter. These provisions of law authorize
civil penalties of $37,500 per day per violation for all CWA violations after January 12, 2009
and $ 55,800.00 per day per violation for violations that occurred after November 2, 2015. In
addition to civil penalties, the Coastkeeper & The Otter Project will seek injunctive relief
preventing further violations of the Act pursuant to Sections 505(a) and (d) of the Act (33 U.S.C.
§§ 1365(a), (d)) and such other relief as permitted by law. Lastly, Section 505(d) of the Act (33
U.S.C. § 1365(d)) permits prevailing parties to recover costs and fees, including attorneys’ fees.

The CWA requires that sixty (60) days prior to the initiation of a citizen-enforcement action
under Section 505(a) of the Act (33 U.S.C. § 1365(a)), a citizen enforcer must give notice of its
intent to file suit. Notice must be given to the alleged violator, the U.S. Environmental Protection
Agency, and the Chief Administrative Officer of the water pollution control agency for the State
in which the violations occur. See 40 C.F.R. 135.2.

As required by the CWA, this letter provides statutory notice of the violations that have
occurred, and continue to occur, at the Facility. 40 C.F.R. § 135.3(a). At the expiration of sixty
(60) days from the date of this letter, the Coastkeeper & The Otter Project intend to file suit
under Section 505(a) of the Act (33 U.S.C. § 1365(a)) in federal court against Hildebrand for
violations of the CWA and the General Permit. If you wish to pursue remedies in the absence of
litigation, we suggest that you initiate those discussions within the next twenty-five (25) days so
that they may be completed before the end of the 60-day notice period.




1Hildebrand submitted its most recent Notice of Intent to comply with the General Permit for the Facility on or
about June 9, 2015.


                                                         2
             Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 36 of 51
CWA Notice of Intent to Sue
Hildebrand & Sons Trucking, Inc.
August 15, 2020
Page 3 of 13


I.      Background

        A.      The Clean Water Act

Congress enacted the CWA in 1972 in order to “restore and maintain the chemical, physical, and
biological integrity of the Nation’s waters.” 33 U.S.C. § 1251. The Act prohibits the discharge of
pollutants into United States waters except as authorized by the statute. 33 U.S.C. § 1311; San
Francisco Baykeeper, Inc. v. Tosco Corp., 309 F.3d 1153, 1156 (9th Cir. 2002). The Act is
administered largely through the NPDES permit program. 33 U.S.C. § 1342. In 1987, the Act
was amended to establish a framework for regulating stormwater discharges through the NPDES
system. Water Quality Act of 1987, Pub. L. 100-4, § 405, 101 Stat. 7, 69 (1987) (codified at 33
U.S.C. § 1342(p)); see also Envtl. Def. Ctr., Inc. v. EPA, 344 F.3d 832, 840-41 (9th Cir. 2003)
(describing the problem of stormwater runoff and summarizing the Clean Water Act’s permitting
scheme). The discharge of pollutants without a NPDES permit, or in violation of a NPDES
permit, is illegal. Ecological Rights Found. v. Pac. Lumber Co., 230 F.3d 1141, 1145 (9th Cir.
2000).

Much of the responsibility for administering the NPDES permitting system has been delegated to
the states. See 33 U.S.C. § 1342(b); see also Cal. Water Code § 13370 (expressing California’s
intent to implement its own NPDES permit program). The CWA authorizes states with approved
NPDES permit programs to regulate industrial stormwater discharges through individual permits
issued to dischargers, as well as through the issuance of a single, statewide general permit
applicable to all industrial stormwater dischargers. 33 U.S.C. § 1342(b). Pursuant to Section 402
of the Act, the Administrator of EPA has authorized California’s State Board Water Resource
Control Board (“State Board”) to issue individual and general NPDES permits in California. 33
U.S.C. § 1342. The Board coordinates with the Central Coast Regional Water Quality Control
Board (“Regional Board”), which has shared jurisdiction over the Facility for state and federal
water pollution control efforts.

        B.      California’s General Permit for Storm Water Discharges Associated with
                Industrial Activities

Facilities discharging, or having the potential to discharge, stormwater associated with industrial
activities that have not obtained an individual NPDES permit must apply for coverage under the
General Permit by filing a Notice of Intent to Comply (“NOI”). Facilities must strictly comply
with all of the terms and conditions of the General Permit. A violation of the General Permit is a
violation of the CWA.

The General Permit contains three primary and interrelated categories of requirements: (1)
discharge prohibitions, receiving water limitations and effluent limitations; (2) Storm Water
Pollution Prevention Plan (“SWPPP”) requirements; and (3) self-monitoring and reporting
requirements. Under the General Permit Facilities must submit Exceedance Response Action
Plans (“ERA Report”) to the State Board outlining effective plans to reduce pollutants if a
Facility reports a pollutant above the Numeric Action Level (“NAL”). An annual NAL


                                                 3
                Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 37 of 51
CWA Notice of Intent to Sue
Hildebrand & Sons Trucking, Inc.
August 15, 2020
Page 4 of 13


exceedance occurs when the average of all the analytical results for a parameter from samples
taken within a reporting year 2 exceed the annual NAL value for that parameter. An instantaneous
maximum NAL exceedance occurs when two (2) or more analytical results from samples taken
for any single parameter within a reporting year exceed the instantaneous maximum NAL value
or are outside of the instantaneous maximum NAL range for pH. General Permit XII.A.

           C.       Hildebrand’s Industrial Facility

Hildebrand’s Facility is located on 6 Lewis Road, Royal Oaks, California. The Facility primarily
engages in repair and maintenance of commercial trucks and trailers, and fuels commercial
trucks and trailers. Pursuant to the Facility’s Notice of Intent to comply with the General Permit,
the Facility encompasses 8 acres, with 7.75 acres exposed to stormwater. Scheduled facility
operating hours are Monday through Friday, 7:00 AM to 5:00 PM. The shortest distance from
the Facility to surface water is approximately 1.4 miles; .3 miles southwest Lewis Road and then
1.1 miles north, meeting the Pajaro River.

According to The Facility’s Notice of Intent to Comply with the General Permit (“NOI”) and
Storm Water Pollution Prevention Plan (“SWPPP”) Hildebrand operates under Standard
Industrial Classification (SIC) Code 4212, covering establishments primarily engaged in local
trucking and storage. Under this SIC Code 4212, the General Permit requires Hildebrand to
analyze stormwater samples for particular parameters, including total suspended solids (“TSS”).
Facilities must also sample and analyze for additional parameters identified on a facility specific
basis to reflect pollutant source assessment, due to receiving water impairments, or as required
by the Regional Board.

The Facility has one permanent building that functions as a truck repair and maintenance shop
and as an office. There are three smaller buildings that function as dispatch and office areas.
Additionally, there are eight storage tanks, diesel tanks, a motor oil tank, and one waste oil tank.
Six of these tanks hold 10,000 gallons of diesel, one holds 10,000 gallons of motor oil, and one
holds 500 gallons of waste oil. Industrial activities at the Facility occur in the following
industrial areas of the Facility among others: repair and maintenance of commercial trucks and
trailers; fueling of commercial trucks and trailers; occasional storage/stockpile of raw materials;
storage of equipment and vehicles; storage of petroleum products; dispensing of petroleum
products.

Industrial activities at the Facility include repairing and maintenance of commercial trucks and
trailers, and fuels commercial trucks and trailers. Diesel trucks may leak oil and other fluids and
track pollutants on and off the Facility, including dust, debris and sediment. Potential pollutants
at the Facility include settled and wind-blown dust and debris, oil and grease and
sediment/suspended solids from industrial activities including truck repair, fuel dispensing,
equipment staging, equipment storage, aggregate stockpile, waste oil transfer, motor oil tank


2
    A reporting year under the General Permit is July 1 to June 30.


                                                            4
             Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 38 of 51
CWA Notice of Intent to Sue
Hildebrand & Sons Trucking, Inc.
August 15, 2020
Page 5 of 13


filing, and fuel tank refilling. The pollutants contact stormwater though contact with onsite
containment structures and direct exposure that flows to storm drains.

The Facility features two drain areas. Drainage Area 1 (“DA-1”) is the southern drainage area
and stormwater drains to and then through a concrete v-gutter which joins a culvert at the
southwestern corner of the property; DA-2 is the northern drainage area which discharges
stormwater via sheet flow to Lewis Road. Accordingly, the Facility has two discharge locations.
DA-1 discharges to SD-1 at the culvert, and DA-2 discharges to SD-2 via sheet flow to Lewis
Road. However, while the Owners/Operators collected and analyzed stormwater samples from
SD-2 in the 2015-2016 reporting year, those results were not been uploaded to the State Board’s
Storm Water Multiple Application and Report Tracking System (“SMARTS”) database via Ad
Hoc reports and are only available in the corresponding laboratory reports which are uploaded to
SMARTS. Since the 2015-2016 reporting years, the lab reports have not been uploaded to
SMARTS, and it is unknown to Coastkeeper & The Otter Project if samples were collected from
SD-2. A storm drain on Lewis Road is clearly visible from satellite imagery. Coastkeeper & The
Otter Project will seek this information should this matter proceed into active litigation and
penalties will be sought for any additional violations of the Benchmarks detailed below.

II.     Hildebrand’s Violations of the Act and the General Permit

Based on its review of available public documents, the Coastkeeper & The Otter Project are
informed and believe that Hildebrand is in ongoing violation of both the substantive and
procedural requirements of the CWA, and the General Permit. These violations are ongoing and
continuous. Consistent with the five-year statute of limitations applicable to citizen enforcement
actions brought pursuant to the CWA, Hildebrand is subject to penalties for violations of the Act
since August 15, 2015. As mentioned above, Coastkeeper & The Otter Project expect to identify
additional stormwater discharges conveying pollutants to the Receiving Waters in violation of
the CWA through further investigation of the Facility and as this matter progresses through the
rainy season.

        A.      Hildebrand Discharges Storm Water Containing Pollutants in Violation of
                the General Permit’s Discharge Prohibitions, Receiving Water Limitations,
                and Effluent Limitations

Hildebrand’s stormwater sampling results provide conclusive evidence of its failure to comply
with the General Permit’s discharge prohibitions, receiving water limitations and effluent
limitations. Self-monitoring reports under the General Permit are deemed “conclusive evidence
of an exceedance of a permit limitation.” Sierra Club v. Union Oil, 813 F.2d 1480, 1493 (9th Cir.
1988).

                1.       Applicable Water Quality Standards

The General Permit requires that stormwater discharges and authorized non-stormwater
discharges shall not cause or threaten to cause pollution, contamination, or nuisance. The


                                                 5
             Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 39 of 51
CWA Notice of Intent to Sue
Hildebrand & Sons Trucking, Inc.
August 15, 2020
Page 6 of 13


General Permit also prohibits discharges that violate any discharge prohibition contained in the
applicable Regional Board’s Basin Plan or statewide water quality control plans and policies.
Furthermore, stormwater discharges and authorized non-stormwater discharges shall not
adversely impact human health or the environment and shall not cause or contribute to a
violation of any water quality standards in any affected receiving water. General Permit,
Receiving Water Limitations VI.A, VI.B.

Dischargers are also required to prepare and submit documentation to the Regional Board upon
determination that stormwater discharges are in violation of the General Permit’s Receiving
Water Limitations. The documentation must describe changes the discharger will make to its
current stormwater best management practices (“BMPs”) in order to prevent or reduce any
pollutant in its stormwater discharges that is causing or contributing to an exceedance of water
quality standards. Id.

The Water Quality Control Plan for the Central Coastal Basin (“Basin Plan”) also sets forth
water quality standards and prohibitions applicable to Hildebrand’s stormwater discharges. The
Basin Plan identifies existing and potential Beneficial Uses for water bodies, such as the
Monterey Bay, and contact and non-contact water recreation, wildlife habitat, estuarian habitat,
spawning, and shellfish harvesting. Basin Plan, Chapter 3.3.2.

                2.       Applicable Effluent Limitations

Dischargers are required to reduce or prevent pollutants in their stormwater discharges through
implementation of best available technology economically achievable (“BAT”) for toxic and
nonconventional pollutants and best conventional pollutant control technology (“BCT”) for
conventional pollutants. Conventional pollutants include Total Suspended Solids, Oil & Grease,
pH, Biochemical Oxygen Demand and Fecal Coliform. 40 C.F.R. § 401.16. All other pollutants
are either toxic or nonconventional. 40 C.F.R. §§ 401.15-16.

Under the General Permit, benchmark levels established by the EPA (“EPA benchmarks”) serve
as guidelines for determining whether a facility discharging industrial stormwater has
implemented the requisite BAT and BCT. Santa Monica Baykeeper v. Kramer Metals, 619
F.Supp.2d 914, 920, 923 (C.D. Cal 2009). General Permit, Exceedance Response Action XII.A.

The following EPA benchmarks have been established for pollutants discharged by Hildebrand:
total suspended solids—100 mg/L; nitrate plus nitrite nitrogen —0.68 mg/L, copper 0.0123
mg/L, Oil & Grease—15 mg/L, Iron— 1 mg/L, and pH—6-9 s.u.

                3.       Hildebrand’s Storm Water Sample Results

As detailed above, Hildebrand’s SWPPP identifies two main discharge areas. Stormwater from
DA-1 flows discharges from the Facility into a culvert that is thought to drain onto Lewis Road
and into the Monterey County Municipal Separate Storm Sewer System (“MS4”) which empties
to the Pajaro River. Stormwater from DA-2 sheet flows onto Lewis Road and into the Monterey


                                                6
             Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 40 of 51
CWA Notice of Intent to Sue
Hildebrand & Sons Trucking, Inc.
August 15, 2020
Page 7 of 13


County MS4 which empties into the Pajaro River. The Pajaro River flows to Monterey Bay.
Monterey Bay and the Pajaro River are waters of the United States.

Except as provided by the Permit, samples shall be collected from each drainage area at all
discharge locations. The samples must be: a) Representative of stormwater associated with
industrial activities and any commingled authorized non-stormwater discharges; or, b)
Associated with the discharge of contained stormwater.

The following discharges of pollutants from the Facility have violated the discharge prohibitions,
receiving water limitations, and effluent limitations of the Permit.

              a. Discharges of Storm Water Containing Total Suspended Solids (TSS) at
                 Concentrations in Excess of Applicable EPA Benchmark Value

   Date        Parameter       Concentration        EPA                  Discharge Point
                                in Discharge    Benchmark
                                   (mg/L)       Value (mg/L)
3/20/2018          TSS              570             100             SD-1/Culvert at V-Gutter
1/8/2018           TSS              180             100             SD-1/Culvert at V-Gutter
10/28/2016         TSS              120             100             SD-1/Culvert at V-Gutter
1/5/2016           TSS              370             100             SD-1/Culvert at V-Gutter
1/5/2016           TSS              250             100           SD-2/Sheet flow to Lewis Rd.
12/11/2015         TSS              560             100             SD-1/Culvert at V-Gutter
12/11/2015         TSS              170             100           SD-2/Sheet flow to Lewis Rd.
11/2/2015          TSS              250             100             SD-1/Culvert at V-Gutter
11/2/2015          TSS              350             100           SD-2/Sheet flow to Lewis Rd.

Hildebrand’s sample results demonstrate violations of the General Permit’s discharge
prohibitions, receiving water limitations, and effluent limitations set forth above. The
Coastkeeper & The Otter Project are informed and believe that Hildebrand has known that its
stormwater contains pollutants at levels exceeding General Permit standards since at least August
15, 2015.

Coastkeeper & The Otter Project allege that such violations occur each time stormwater or non-
stormwater discharges from the Facility. Attachment A hereto, sets forth the specific rain dates
on which the Coastkeeper & The Otter Project allege that Hildebrand has discharged stormwater
containing impermissible levels of impermissible levels of total suspended solids and other
pollutants in violation of the General Permit.

Because Hildebrand recorded averages of testing above Numeric Action Levels exceedances for
total suspended solids during the 2015-2016, the Facility entered ERA Level 1 for those
constituents for the 2015-2016 reporting year. Recorded an average for total suspended solids in
the 2015-2016 reporting year was over 2.8 times the NAL. In the 2017-2018 reporting year,
Hildebrand recorded average for total suspended solids was over 3.7 times the NAL. IN the


                                                7
             Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 41 of 51
CWA Notice of Intent to Sue
Hildebrand & Sons Trucking, Inc.
August 15, 2020
Page 8 of 13


2018-2019 reporting year, no samples appear to have been taken and analyzed. Because
Hildebrand recorded an average above the NAL for total suspended solids in both the 2015-2016
and the 2017-2018 years, an ERA Report should have been uploaded to SMARTS and improved
BMPs should have been implemented. While a four-page ERA Report is available for the 2015-
2016 with minimal BMP suggestions, no ERA Report is available for the 2017-2018 reporting
year.

                4.       Hildebrand Has Failed to Implement BAT and BCT

Dischargers must implement adequate BMPs that fulfill the BAT/BCT requirements of the CWA
and the General Permit to reduce or prevent discharges of pollutants in their stormwater
discharges. To meet the BAT/BCT standard, dischargers must implement minimum BMPs and
any advanced BMPs set forth in the General Permit’s SWPPP Requirements provisions where
necessary to reduce or prevent pollutants in discharges. Sampling results of orders of magnitude
in excess of benchmark levels, as reported by Hildebrand, are evidence that Hildebrand does not
have BMPs that achieve BAT/BCT (Santa Monica Baykeeper v. Kramer Metals, Inc. 619 F.
Supp. 2d 914. 925 (C.D. Cal., 2009.)

Hildebrand has failed to implement the minimum BMPs required by the General Permit,
including good housekeeping requirements; preventive maintenance requirements; spill and leak
prevention and response requirements; material handling and waste management requirements;
erosion and sediment controls; employee training and quality assurance; and record keeping.
General Permit, Sections X.H.1(a–g).

Hildebrand has further failed to implement advanced BMPs necessary to reduce or prevent
discharges of pollutants in its stormwater sufficient to meet the BAT/BCT standards, including:
exposure minimization BMPs; containment and discharge reduction BMPs; treatment control
BMPs; or other advanced BMPs necessary to comply with the General Permit’s effluent
limitations. There are no advanced BMPs currently in use at the Facility. General Permit,
Sections X.H.2.

Each day the Owners/Operators have failed to develop and implement BAT and BCT at the
Facility in violation of the General Permit is a separate and distinct violation of Section 301(a) of
the CWA (33 U.S.C. § 1311(a)). The violations described above were at all times in violation of
the General Permit. Accordingly, the Owners/Operators have been in violation of the BAT and
BCT requirements at the Facility every day since at least August 15, 2015.

                5.       Hildebrand Has Failed to Develop and Implement an Adequate Storm
                         Water Pollution Plan

The General Permit requires dischargers to develop and implement a site-specific SWPPP.
General Permit, Section X.A. The SWPPP must include, among other elements: (1) the facility
name and contact information; (2) a site map; (3) a list of industrial materials; (4) a description
of potential pollution sources; (5) an assessment of potential pollutant sources; (6) minimum


                                                  8
             Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 42 of 51
CWA Notice of Intent to Sue
Hildebrand & Sons Trucking, Inc.
August 15, 2020
Page 9 of 13


BMPs; (7) advanced BMPs, if applicable; (8) a monitoring implementation plan; (9) annual
comprehensive facility compliance evaluation; and (10) the date that the SWPPP was initially
prepared and the date of each SWPPP amendment, if applicable. See id.

Dischargers must revise the Facility’s SWPPP whenever necessary, and certify and submit on the
State Board’s Storm Water Multiple Application and Report Tracking System (“SMARTS”)
their SWPPP within 30 days whenever the SWPPP contains significant revisions(s); and, certify
and submit via SMARTS any non-significant revisions not more than once every three (3)
months in the reporting year. General Permit, Section X.B

Last, the General Permit requires a permittee whose discharges violate the General Permit’s
Receiving Water Limitations to implement additional BMPs or other control measures, in order
to attain compliance with the receiving water limitation identifying what additional BMPs will
be implemented to achieve water quality standards, along with an implementation schedule,
which would then be incorporated into the Facility SWPPP. Coastkeeper & The Otter Project’s
investigation indicates that Hildebrand has been operating with an inadequately developed or
implemented SWPPP in violation of General Permit requirements since at least August 15, 2015
and that the Owners/Operators failed to implement sufficient BMPs as required by the General
Permit. Hildebrand’s SWPPP is dated June 15, 2015 and has not been updated since that time.
Hildebrand has failed to sufficiently evaluate the effectiveness of its BMPs and to revise its
SWPPP as necessary, resulting in the Facility’s unlawful effluent limitation violations. The
Facility’s ERA Report dated December 16, 2016 indicated that only updated housekeeping
BMPs were implemented in November 2016. Exceedances have continued as demonstrated
through the self-reported sampling results. Due to the lack of sampling over the past five years,
Coastkeeper & The Otter Project suspect other violations would have been self-reported given
the 189 total days of precipitation of over 0.1 inch measured at a nearby weather gauge over the
past five years. See Attachment A. As such, the Owners and/or Operators are in daily violation of
this requirement of the General Permit.

Each day the Owners/Operators failed to develop and implement an adequate SWPPP is a
violation of the General Permit. The SWPPP violations described above were at all times in
violation of the General Permit. The Owners/Operators have been in violation of these
requirements at the Facility every day since at least August 15, 2015.

                6.       Hildebrand has Failed to Develop, Implement, and/or Revise an
                         Adequate Monitoring Implementation Plan

Section X.I of the General Permit requires Facility Owners/Operators to develop and implement
an adequate Monitoring Implementation Plan (“MIP”). The primary objective of the monitoring
and reporting plan is to detect and measure the concentrations of pollutants in a facility’s
discharge to ensure compliance with the Permit’s Discharge Prohibitions, Effluent Limitations,
and Receiving Water Limitations. General Permit Fact Sheet, Section II.J(1). Monitoring
undertaken must therefore determine whether pollutants are being discharged, and whether



                                                9
             Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 43 of 51
CWA Notice of Intent to Sue
Hildebrand & Sons Trucking, Inc.
August 15, 2020
Page 10 of 13


response actions are necessary, and must evaluate the effectiveness of BMPs. See General
Permit, Section I.J(56).

Section XI.A of the Permit requires dischargers to visually observe and collect samples of
stormwater from all locations where stormwater is discharged. Under Section XI.B of the Permit,
the Facility Owners/Operators are required to collect at least two (2) samples from each
discharge location at their Facility during the first half of the reporting year, and then again
during the second half of the reporting year. Storm water samples must be analyzed for total
suspended solids, pH, oil & gas, and other pollutants that are likely to be present in the Facility’s
discharges in significant quantities, and as required under the General Permit pursuant to a
Facility SIC Code. See General Permit, Section XI.B(6).

The Facility Owners/Operators have been conducting operations at the Facility with an
inadequately developed, implemented, and/or revised MIP. Upon information and belief, the
Facility Owners/Operators only sampled stormwater three times during the 2016-2017 reporting
year, two times during 2017-2018 reporting year, zero times during 2018-2019 reporting year,
and once during 2019-2020 reporting year in violation of Section XI.B of the Permit, despite
ample stormevents in each of those years. See Attachment A. In each of the above reporting
years the Facility Owner/Operators claimed in their Annual Report there were not enough
qualifying storm events, except for in the 2018-2019 reporting year, where no sample results
were uploaded to SMARTS and no Annual Report is available. Further, no samples appear to
have been collected or analyzed from SD-2, the sheet flow stormwater discharge onto Lewis
Road. With the recorded storm events identifies in Attachment A, Coastkeeper & The Otter
Project believe that stormwater is without doubt discharging from the Facility and thus should be
sampled and analyzed with the results uploaded to SMARTS.

The Facility Owners’/Operators’ failure to conduct sampling and monitoring as required by the
General Permit demonstrates that it has failed to develop, implement, and/or revise an MIP that
complies with the requirements Section XI of the General Permit. Every day that the Facility
Owners/Operators conduct operations in violation of the specific monitoring requirements of the
General Permit, or with an inadequately developed and/or implemented MIP, is a separate and
distinct violation of the General Permit, and the CWA. The Facility Owners/Operators have been
in daily and continuous violation of the General Permit’s MIP requirements every day since at
least August 15, 2015. These violations are ongoing, and Coastkeeper & The Otter Project will
include additional violations when information becomes available, including continuing
violations of the General Permit monitoring requirements. See General Permit, Section XI. The
Facility Owners/Operators are subject to civil penalties for all violations of the Clean Water Act
occurring since August 15, 2015.

                7.       Failure to Comply with the Storm Water Permit’s Reporting
                         Requirements

Section XVI of the General Permit requires a permittee to submit an Annual Report to the
Regional Board by July 1 of each year. The requirements include a compliance checklist, an


                                                 10
             Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 44 of 51
CWA Notice of Intent to Sue
Hildebrand & Sons Trucking, Inc.
August 15, 2020
Page 11 of 13


affirmation of visual observations and sampling results, an explanation for any non-compliance
of requirements within the reporting year, an identification, including page numbers and/or
sections, of all revisions made to the SWPPP within the reporting year; and, the date(s) of the
Annual Evaluation. Sampling results must be input into the SMARTS database shortly after
receipt of the lab reports of sample analysis. The lab reports must also be uploaded into the
SMARTS portal. As mentioned above an annual Report for the 2018-2019 reporting year is not
available on SMARTS, and there are no sampling results available for that reporting year either.
The Facility Owners/Operators have submitted other annual reports past the deadline. Thus,
information available to Coastkeeper & The Otter Project suggests, that the Facility
Owners/Operators have violated the procedural requirements of Section XVI of the General
Permit.

Last, information available to the Coastkeeper & The Otter Project indicates that the Facility
Owners/Operators have failed to accurately report their non-compliance with the General Permit
and correctly report stormwater sampling analysis compliance in the Facility’s Annual Reports.
Further, the Facility ERA Report resulting from samples recorded in the 2015-2016 did not call
for sufficient implementation of BMPs, and despite stormwater heavily polluted with total
suspended solids well in excess of the NAL in the 2017-2018 reporting year, no ERA Report was
submitted to SMARTS, and no revisions were made to the SWPPP to include additional BMPs,
in violation of the General Permit. As such, the Owners/Operators are in daily violation of the
General Permit. Every day the Facility Owners/Operators conduct operations at the Facility
without reporting as required by the General Permit is a separate and distinct violation of the
General Permit and Section 301(a) of the Clean Water Act, 33 U.S.C. §1311(a). The Facility
Owners/Operators have been in daily and continuous violation of the General Permit’s
monitoring and reporting requirements every day since at least August 15, 2015. These
violations are ongoing, and the Coastkeeper & The Otter Project will include additional
violations when information becomes available.

III.    Persons Responsible for the Violations

The Coastkeeper & The Otter Project put Hildebrand on notice that it is the entity responsible for
the violations described above. If additional persons are subsequently identified as also being
responsible for the violations set forth above, the Coastkeeper & The Otter Project put
Hildebrand on formal notice that it intends to include those persons in this action.

IV.     Name and Address of Noticing Party

        The name, mailing address, and telephone number of the noticing party is as follows:

                California Coastkeeper Alliance
                Erin Clancy, Staff Attorney
                1100 11th Street, 3rd Floor
                Sacramento, CA 95814



                                                  11
             Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 45 of 51
CWA Notice of Intent to Sue
Hildebrand & Sons Trucking, Inc.
August 15, 2020
Page 12 of 13


                Monterey Coastkeeper & The Otter Project
                Steve Shimek
                Program Manager, Monterey Coastkeeper
                CEO, The Otter Project
                P.O. Box 269
                Monterey, CA 93942

V.      Counsel

Coastkeeper & The Otter Project have retained legal counsel to represent it in this matter. Please
direct all communications to:

        Anthony M. Barnes
        Jason R. Flanders
        Aqua Terra Aeris Law Group
        4030 Martin Luther King Jr. Way
        Oakland, CA 94609
        917-371-8293

VI.     Conclusion

Coastkeeper & The Otter Project believe this Notice of Violations and Intent to File Suit
sufficiently states grounds for filing suit. We intend to file a citizen suit under Section 505(a) of
the CWA against Hildebrand and its agents for the above-referenced violations upon the
expiration of the 60-day notice period, unless Hildebrand and Coastkeeper & The Otter Project
agree to formally extend this notice period in light of ongoing pandemic. Again, if you wish to
pursue remedies in the absence of litigation, we suggest that you initiate those discussions within
the next twenty-five (25) days so that they may be completed before the end of the 60-day notice
period.

Sincerely,




 Anthony M. Barnes
 Jason R. Flanders
 ATA Law Group
 Counsel for California Coastkeeper Alliance,
 The Otter Project, and Monterey Coastkeeper




                                                 12
             Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 46 of 51
CWA Notice of Intent to Sue
Hildebrand & Sons Trucking, Inc.
August 15, 2020
Page 13 of 13




                                       SERVICE LIST

VIA US MAIL

 William Barr                                Mike Stoker
 U.S. Attorney General                       Regional Administrator
 U.S. Department of Justice                  U.S. Environmental Protection Agency
 950 Pennsylvania Avenue, N.W.               Region IX
 Washington, D.C. 20530-0001                 75 Hawthorne Street
                                             San Francisco, California 94105

 Andrew Wheeler                              John M. Robertson, Executive Officer
 Administrator                               Central Coast Regional Water Quality Control
 U.S. Environmental Protection Agency        Board
 William Jefferson Clinton Building          895 Aerovista Place, Suite 101
 1200 Pennsylvania Avenue, N.W.              San Luis Obispo, CA 93401-7906
 Washington, D.C. 20460 (1101A)

 Eileen Sobeck
 Executive Director
 State Water Resources Control Board
 P.O. Box 100
 Sacramento, California 95812-0100




                                            13
                 Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 47 of 51
ATTACHMENT A                         Days with Precipitation
                                        above 0.10 Inch
STATION        NAME                                            DATE                PRCP
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    11/2/2015          1.45
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    11/8/2015          0.39
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    11/9/2015          0.38
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   11/15/2015          0.48
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   11/24/2015          0.31
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    12/3/2015          0.39
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   12/10/2015          0.72
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   12/11/2015          0.14
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   12/13/2015          0.57
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   12/19/2015          0.23
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   12/21/2015          1.64
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   12/22/2015          0.43
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   12/24/2015          0.19
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     1/4/2016          0.15
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     1/5/2016          1.04
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     1/6/2016          1.21
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     1/7/2016          0.17
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    1/13/2016           0.3
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    1/14/2016          0.18
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    1/16/2016          0.17
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    1/17/2016          0.48
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    1/18/2016          0.83
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    1/19/2016          1.39
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    1/22/2016          0.91
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    1/23/2016          0.22
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    1/29/2016          0.33
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    1/31/2016          0.35
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    2/17/2016          0.51
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    2/18/2016          0.11
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     3/4/2016          0.34
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     3/5/2016          2.98
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     3/6/2016          0.78
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     3/7/2016          0.92
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    3/11/2016          0.57
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    3/12/2016          0.12
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    3/13/2016          1.57
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    3/21/2016          0.18
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     4/8/2016          0.21
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    4/10/2016          0.23
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     5/6/2016          0.13
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   11/19/2016          0.68
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   11/20/2016          0.35
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   11/26/2016          0.51
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   11/27/2016          0.22
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    12/8/2016          1.17
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   12/10/2016          1.11
                 Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 48 of 51
ATTACHMENT A                         Days with Precipitation
                                        above 0.10 Inch
STATION        NAME                                            DATE                PRCP
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   12/15/2016          2.41
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   12/23/2016          0.58
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     1/2/2017          0.16
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     1/3/2017          1.56
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     1/4/2017          0.96
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     1/7/2017          1.76
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     1/8/2017          1.52
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     1/9/2017          0.39
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    1/10/2017          0.88
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    1/12/2017          0.48
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    1/18/2017          1.23
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    1/19/2017          0.19
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    1/20/2017          1.74
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    1/21/2017          0.24
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    1/22/2017          1.86
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    1/23/2017          0.36
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     2/2/2017          0.72
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     2/3/2017          0.28
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     2/4/2017           0.2
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     2/5/2017          0.59
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     2/6/2017          0.87
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     2/7/2017           0.6
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     2/8/2017          0.26
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     2/9/2017          1.54
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    2/10/2017           0.3
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    2/16/2017          0.46
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    2/17/2017          1.02
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    2/19/2017          0.15
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    2/20/2017           2.5
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    2/21/2017          0.19
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     3/4/2017          0.41
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     3/5/2017          0.11
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    3/20/2017          0.81
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    3/21/2017          0.76
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    3/22/2017          0.99
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    3/24/2017           0.6
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    3/25/2017           0.2
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     4/6/2017          0.36
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     4/7/2017          0.93
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     4/8/2017          0.12
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    4/11/2017          0.13
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    4/12/2017          0.17
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    4/13/2017          0.53
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    4/16/2017          0.45
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    4/17/2017          0.23
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    11/9/2017          0.22
                 Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 49 of 51
ATTACHMENT A                         Days with Precipitation
                                        above 0.10 Inch
STATION        NAME                                            DATE                PRCP
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   11/16/2017          1.11
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   11/26/2017          0.47
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   11/27/2017          0.12
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   12/20/2017          0.14
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     1/3/2018           0.6
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     1/8/2018          1.88
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     1/9/2018          0.49
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    1/18/2018          0.14
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     3/1/2018          0.75
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    3/12/2018          0.17
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    3/13/2018          0.61
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    3/14/2018          0.17
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    3/15/2018          0.49
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    3/16/2018          0.72
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    3/20/2018          0.65
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    3/21/2018          1.09
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    3/22/2018          0.54
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     4/6/2018          0.68
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     4/7/2018          1.05
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    4/16/2018           0.3
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    10/3/2018          0.12
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   11/21/2018          0.41
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   11/22/2018          0.26
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   11/23/2018          1.71
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   11/28/2018          0.91
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   11/29/2018          0.71
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    12/1/2018          0.19
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    12/4/2018          0.21
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   12/16/2018          1.19
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   12/17/2018          0.72
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   12/24/2018          0.43
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     1/5/2019          0.21
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     1/6/2019          1.69
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     1/9/2019          0.41
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    1/11/2019          0.27
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    1/15/2019          1.37
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    1/16/2019          0.77
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    1/20/2019          0.24
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    1/31/2019          0.72
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     2/1/2019          0.16
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     2/2/2019          1.57
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     2/3/2019          0.32
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     2/4/2019           0.9
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     2/8/2019          0.82
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     2/9/2019          0.44
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    2/10/2019          0.35
                 Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 50 of 51
ATTACHMENT A                         Days with Precipitation
                                        above 0.10 Inch
STATION        NAME                                            DATE                PRCP
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    2/13/2019          1.26
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    2/14/2019          0.73
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    2/15/2019          0.54
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    2/16/2019          0.16
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    2/17/2019          0.17
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    2/27/2019          0.38
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     3/2/2019          1.54
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     3/3/2019          0.15
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     3/5/2019          0.25
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     3/6/2019          0.96
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     3/8/2019          0.11
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     3/9/2019          0.65
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    3/10/2019          0.57
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    3/20/2019          0.56
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    3/23/2019          0.35
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    3/25/2019          0.16
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    3/27/2019          0.48
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     4/5/2019          0.18
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    5/15/2019          0.56
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    5/16/2019          0.14
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    5/18/2019          0.59
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    5/19/2019          0.76
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   11/26/2019          0.43
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   11/27/2019          0.58
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   11/30/2019          0.85
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    12/1/2019          2.58
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    12/2/2019          1.72
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    12/3/2019          0.15
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    12/4/2019          1.36
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    12/7/2019          0.43
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    12/8/2019          0.26
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   12/18/2019           0.6
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   12/22/2019           0.8
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   12/25/2019          0.35
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   12/29/2019           0.3
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     1/9/2020          0.27
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    1/16/2020          1.36
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    1/21/2020          0.11
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    1/22/2020          0.13
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    1/26/2020          0.11
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     3/7/2020          0.23
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    3/14/2020          2.52
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    3/15/2020          1.33
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    3/16/2020          0.44
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    3/24/2020           0.7
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                     4/4/2020          0.17
                 Case 5:20-cv-08199 Document 1 Filed 11/20/20 Page 51 of 51
ATTACHMENT A                         Days with Precipitation
                                        above 0.10 Inch
STATION        NAME                                            DATE               PRCP
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    4/5/2020          2.71
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                    4/6/2020          0.23
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   5/11/2020          0.17
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   5/17/2020          0.18
USW00023277    WATSONVILLE MUNICIPAL AIRPORT, CA US                   5/18/2020          0.39
